20-11133-mg         Doc 642     Filed 07/29/20 Entered 07/29/20 17:37:41 Main Document
                                            Pg 1 of 62
                      Objection Deadline: August 13, 2020 at 12:00 p.m. (Prevailing Eastern Time)

MORRISON & FOERSTER LLP
Brett H. Miller
Todd M. Goren
Erica J. Richards
Benjamin Butterfield
250 West 55th Street
New York, New York 10019
Telephone: (212) 468-8000
Facsimile: (212) 468-7900
brettmiller@mofo.com
tgoren@mofo.com
erichards@mofo.com
bbutterfield@mofo.com

Counsel to the Official Committee of Unsecured Creditors

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                       Chapter 11



AVIANCA HOLDINGS S.A., et al.,1                              Case No. 20-11133 (MG)



                                  Debtors.                   (Jointly Administered)




1 The Debtors in these chapter 11 cases, and each Debtor’s federal tax identification number (to the extent
applicable), are as follows: Avianca Holdings S.A. (N/A); Aero Transporte de Carga Union, S.A. de C.V. (N/A);
Aeroinversiones de Honduras, S.A. (N/A); Aerovias del Continente Americano S.A. Avianca (N/A); Airlease
Holdings One Ltd. (N/A); America Central (Canada) Corp. (XX-XXXXXXX); America Central Corp. (XX-XXXXXXX);
AV International Holdco S.A. (N/A); AV International Holdings S.A. (N/A); AV International Investments S.A.
(N/A); AV International Ventures S.A. (N/A); AV Investments One Colombia S.A.S. (N/A); AV Investments Two
Colombia S.A.S. (N/A); AV Taca International Holdco S.A. (N/A); Avianca Costa Rica S.A. (N/A); Avianca
Leasing, LLC (XX-XXXXXXX); Avianca, Inc. (XX-XXXXXXX); Avianca-Ecuador S.A. (N/A); Aviaservicios, S.A. (N/A);
Aviateca, S.A. (N/A); Avifreight Holding Mexico, S.A.P.I. de C.V. (N/A); C.R. Int'l Enterprises, Inc. (XX-XXXXXXX);
Grupo Taca Holdings Limited (N/A); International Trade Marks Agency Inc. (N/A); Inversiones del Caribe, S.A.
(N/A); Isle& de Inversiones, S.A. de C.V. (N/A); Latin Airways Corp. (N/A); Latin Logistics, LLC (XX-XXXXXXX);
Nicaraguense de Aviacion, Sociedad Anonima (Nica, S.A.) (N/A); Regional Express Americas S.A.S. (N/A); Ronair
N.V. (N/A); Servicio Terrestre, Aereo y Rampa S.A. (N/A); Servicios Aeroportuarios Integrados SAI S.A.S. (92-
4006439); Taca de Honduras, S.A. de C.V. (N/A); Taca de Mexico, S.A. (N/A); Taca International Airlines S.A.
(N/A); Taca S.A. (N/A); Tampa Cargo S.A.S. (N/A); Technical and Training Services, S.A. de C.V. (N/A). The
Debtors' principal offices are located at Avenida Calle 26 # 59 —15 Bogota, Colombia.
20-11133-mg         Doc 642       Filed 07/29/20 Entered 07/29/20 17:37:41                   Main Document
                                              Pg 2 of 62


 FIRST COMBINED MONTHLY FEE STATEMENT OF MORRISON & FOERSTER
LLP AS COUNSEL TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
   FOR COMPENSATION AND REIMBURSEMENT OF EXPENSES INCURRED
          FOR THE PERIOD MAY 24, 2020 THROUGH JUNE 30, 2020



                 Name of Applicant:                                      Morrison & Foerster LLP
Authorized to Provide Professional Services to:                The Official Committee of Unsecured
                                                               Creditors (the “Committee”)
Date of Retention:                                             July 14, 2020 nunc pro tunc to May 24,
                                                               2020
Period for which Compensation and                              May 24, 2020 through
Reimbursement is Sought:                                       June 30, 2020 (the “Fee Period”)
Amount of Compensation Sought as Actual,
                                                               $600,590.50 (80% = $480,472.40)
Reasonable and Necessary:
Amount of Expense Reimbursement Sought as
                                                               $210.00
Actual, Reasonable and Necessary:
Total Compensation and Expenses for which
                                                               $600,800.50
Interim Allowance is Sought:
Total Compensation and Expenses to be Paid
                                                               $480,682.40
Under Interim Compensation Order:

This is a(n) X monthly ___ interim __ final application. No prior application was filed for this
            2
Fee Period.




2
   Notice of this Monthly Fee Statement (as defined herein) shall be served in accordance with the Interim
Compensation Order (as defined herein), and objections to the relief requested in this Monthly Fee Statement shall
be addressed in accordance with the Interim Compensation Order.
20-11133-mg             Doc 642      Filed 07/29/20 Entered 07/29/20 17:37:41                    Main Document
                                                 Pg 3 of 62


           Pursuant to sections 327, 330, and 331 of chapter 11 of title 11 of the United States Code

(the “Bankruptcy Code”), Rule 2016 of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”), Rule 2016-1 of the Local Bankruptcy Rules for the United States

Bankruptcy Court for the Southern District of New York (the “Local Rules”), the Amended

Guidelines for Fees and Disbursements for Professionals in the Southern District of New Bork

Bankruptcy Cases (the “Local Guidelines”), the Order Authorizing the Retention and

Employment of Morrison & Foerster LLP as Counsel to the Official Committee of Unsecured

Creditors Nunc Pro Tunc to May 24, 2020 dated July 14, 2020 [Docket No. 460], and the Order

Establishing Procedures for Interim Compensation and Reimbursement of Expenses for Retained

Professionals, dated June 9, 2020 [Docket No. 256] (the “Interim Compensation Order”), the law

firm of Morrison & Foerster LLP (“Morrison & Foerster” or the “Firm”), counsel to the Official

Committee of Unsecured Creditors (the “Committee”), hereby submits this combined monthly

fee statement (the “Monthly Fee Statement”).3 By this Monthly Fee Statement, Morrison &

Foerster seeks (a) compensation in the amount of $600,590.50 for the actual, reasonable and

necessary legal services rendered to the Committee during the Fee Period, less a twenty percent
                                                                                                              4
(20%) holdback in the amount of $120,118.10, for a total fee request of $480,472.40; and

(b) reimbursement for the actual and necessary expenses incurred by Morrison & Foerster during

the Fee Period in the amount of $210.00.

                    Itemization of Services Rendered and Disbursements Incurred

           1.       In support of this Monthly Fee Statement, attached are the following exhibits:

                        Exhibit A is a schedule of the number of hours expended and fees incurred
                         (on an aggregate basis) by Morrison & Foerster’s attorneys and
                         paraprofessionals during the Fee Period with respect to each of the subject

3
    The period from May 24, 2020 through and including June 30, 2020 is referred to herein as the “Fee Period.”
4
 As an accommodation to the Committee, and consistent with applicable billing guidelines, Morrison & Foerster is
not seeking payment for time spent reviewing its time entries for confidential information and compliance with
billing guidelines.
20-11133-mg        Doc 642    Filed 07/29/20 Entered 07/29/20 17:37:41           Main Document
                                          Pg 4 of 62


                    matter categories established by Morrison & Foerster in accordance with its
                    internal billing procedures.

                   Exhibit B is a schedule providing certain information regarding the Morrison
                    & Foerster attorneys and paraprofessionals for whose work on these chapter
                    11 cases compensation is sought in this Monthly Fee Statement. Attorneys
                    and paraprofessionals of Morrison & Foerster have expended a total of 636.9
                    hours in connection with these chapter 11 cases during the Fee Period.

                   Exhibit C is a schedule setting forth the total amount of reimbursement
                    sought with respect to each category of expenses for which Morrison &
                    Foerster is seeking reimbursement in this Monthly Fee Statement.

                   Exhibit D consists of Morrison & Foerster’s time detail and records of fees
                    and expenses incurred during the Fee Period.

                                        Representations

       2. Although every effort has been made to include all fees and expenses incurred by

Morrison & Foerster attorneys and paraprofessionals during the Fee Period, some fees and

expenses might not be included in this Monthly Fee Statement due to delays caused in

connection with accounting and processing of such time and expenses. Accordingly, Morrison

& Foerster reserves the right to make further application to this Court for allowance of such fees

and expenses incurred during the Fee Period, but not included herein.

                               Notice and Objection Procedures

       3. Pursuant to the Interim Compensation Order, notice of this Monthly Fee Statement

will be served upon the following parties (collectively, the “Fee Notice Parties”): (i) the Debtors

c/o Avianca Holdings S.A., Av. Calle 26 # 59-15, 6th Floor, Bogotá, Colombia 111321 (Attn:

Renato Covelo, General Counsel and Richard Galindo, Associate General Counsel; Email:

Renato.Covelo@avianca.com; Richard.Galindo@avianca.com); (ii) counsel for the Debtors,

Milbank LLP, 55 Hudson Yards, New York, New York 10001 (Attn: Evan R. Fleck, Esq., Greg

Bray, Esq., and Parker Milender, Esq.; Email: EFleck@milbank.com; GBray@milbank.com;

PMilender@milbank.com); (iii) the U.S. Trustee for the Southern District of New York, 201

Varick Street, Suite 1006, New York, New York 10014 (Attn: Brian S. Masumoto, Esq. and
20-11133-mg       Doc 642     Filed 07/29/20 Entered 07/29/20 17:37:41              Main Document
                                          Pg 5 of 62


Greg M. Zipes, Esq.; Email: Brian.Masumoto@usdoj.gov; Greg.Zipes@usdoj.gov); and (iv)

counsel for any other statutory committees appointed in these Chapter 11 Cases. Morrison &

Foerster submits that, in light of the nature of the relief requested, no other or further notice need

be given.

       4. Objections to the Monthly Fee Statement, if any, must be filed by the objection

deadline and served upon Morrison & Foerster LLP, 250 West 55th Street, New York, NY 10019

(Attn: Brett H. Miller, Todd M. Goren, Erica J. Richards, and Benjamin Butterfield; Email:

BrettMiller@mofo.com; TGoren@mofo.com; ERichards@mofo.com; bbutterfield@mofo.com),

no later than August 14, 2020 at 12:00 p.m. (Prevailing Eastern Time) (the “Objection

Deadline”). Objections to this Monthly Fee Statement, if any, must set forth the nature of the

objection and the specific amount of fees or expenses at issue.

       5. If no objection to this Monthly Fee Statement is received by the Objection Deadline,

the Debtors shall promptly pay Morrison & Foerster 80% of the fees and 100% of the expenses

identified in this Monthly Fee Statement. To the extent that an objection to this Monthly Fee

Statement is received by the Objection Deadline, the Debtors shall withhold payment of that

portion of this Monthly Fee Statement to which the objection is directed and promptly pay the

remainder of the fees and expenses in the percentages set forth above. To the extent such

objection is not resolved, it shall be preserved and scheduled for consideration at the next interim

fee application hearing.

       WHEREFORE, Morrison & Foerster respectfully requests that allowance be made for

compensation in the amount of $600,590.50 for the actual, reasonable and necessary legal

services rendered to the Committee during the Fee Period, less a twenty percent (20%) holdback

in the amount of $120,118.10 for a total fee request of $480,472.40 together with reimbursement
20-11133-mg     Doc 642     Filed 07/29/20 Entered 07/29/20 17:37:41          Main Document
                                        Pg 6 of 62


of expenses in the amount of $210.00 and further requests such other and further relief as this

Court deems necessary and just.

Dated: New York, New York                       MORRISON & FOERSTER LLP
       July 29, 2020
                                                /s/ Brett H. Miller
                                                Brett H. Miller
                                                Todd M. Goren
                                                Erica J. Richards
                                                Benjamin Butterfield
                                                250 West 55th Street
                                                New York, New York 10019
                                                Telephone: (212) 468-8000
                                                Facsimile: (212) 468-7900
                                                brettmiller@mofo.com
                                                tgoren@mofo.com
                                                erichards@mofo.com
                                                bbutterfield@mofo.com

                                                Counsel to the Official        Committee     of
                                                Unsecured Creditors
20-11133-mg   Doc 642   Filed 07/29/20 Entered 07/29/20 17:37:41   Main Document
                                    Pg 7 of 62


                                   Exhibit A
20-11133-mg        Doc 642   Filed 07/29/20 Entered 07/29/20 17:37:41      Main Document
                                         Pg 8 of 62


                      Statement of Fees and Expenses by Subject Matter

  Project                    Matter Description                 Total        Total Fees
 Category                                                       Hours        Requested
 Number                                                         Billed
003           Assumption and Rejection of Leases and                5.30        $4,739.00
005           Budgeting (Case)                                      6.70        $6,428.00
006           Business Operations                                  22.00       $14,676.50
007           Case Administration                                  67.10       $55,110.00
009           Corporate Governance and Board Matters               27.80       $24,235.50
010           Employee Benefits and Pensions                       24.20       $21,969.00
011           Employment and Fee Applications                     109.40       $95,242.50
013           Financing and Cash Collateral                        23.70       $31,522.00
014           Other Litigation                                     39.20       $35,026.50
015           Meetings and Communications with Creditors          131.30      $145,617.50
019           Relief from Stay and Adequate Protection              3.30        $2,661.00
021           Tax                                                   6.60        $7,366.00
023           Discovery                                             1.30        $1,010.00
024           Hearings                                             31.80       $29,409.00
025           First and Second Day Motions                         92.50       $88,785.50
026           Claims Investigation                                 15.30       $18,134.00
029           Other Motions/Applications                           22.20       $18,658.50
032           Time Entry Review                                     7.20        $5,367.00
Total Incurred:                                                    636.9      $605,957.50
Less Client Accommodation for Time Entry Review
(100% of Fees Incurred):                                                       $(5,367.00)
Total Requested:                                                   636.9      $600,590.50
20-11133-mg   Doc 642   Filed 07/29/20 Entered 07/29/20 17:37:41   Main Document
                                    Pg 9 of 62


                                   Exhibit B




ny-1960071
20-11133-mg           Doc 642        Filed 07/29/20 Entered 07/29/20 17:37:41             Main Document
                                                 Pg 10 of 62


                                 Attorney and Paraprofessional Information

        Name            Position           Year      Department      Hourly      Total         Total
                        with the         Admitted                    Billing     Hours      Compensation
                       Applicant         or No. of                    Rate       Billed
                                          Years
                                           with
                                           Firm
Partners and Of Counsel
Aguirre,                                                             $1,050.00      7.10       $7,455.00
                       Partner             2001       Corporate
Alexandra
Carbone,               Partner                                       $1,600.00      1.00       $1,600.00
                                           1982          Tax
Anthony J.
Delgado, Juan          Partner                                       $1,050.00      1.30       $1,365.00
                                           2006       Corporate
Manuel
Goren, Todd            Partner                         Business      $1,225.00     76.10      $93,222.50
M.                                                   Restructuring
                                           2003
                                                     & Insolvency
                                                        Group1
Miller, Brett H.       Partner             1992         BRIG         $1,500.00     94.30     $141,450.00
Smithline, Ruti        Partner             2002       Litigation     $1,200.00     31.80      $38,160.00
Richards, Erica        Of                                             $995.00      41.20      $40,994.00
                       Counsel             2007         BRIG
J.
Associates and Attorneys
Butterfield,                                            BRIG          $880.00     117.40     $103,312.00
                        Associate          2014
Benjamin
Damast, Craig                                           BRIG          $990.00       1.10       $1,089.00
                        Attorney           1992
A.
Gardani,               Associate                                      $540.00      28.70      $15,498.00
                                           2019       Corporate
Ludovica
Greer, Jocelyn         Associate                                      $810.00       7.80       $6,318.00
                                           2016       Litigation
Edith
Rodriguez,             Associate                                      $810.00      17.30      $14,013.00
                                           2014       Corporate
Roberto
Selick, Allison        Associate           2018         BRIG          $710.00     183.10     $130,001.00
Paraprofessionals
                                                       Business       $400.00      28.70      $11,480.00
                         Senior           12 ½
Guido, Laura                                         Restructuring
                        Paralegal         years
                                                     & Insolvency

1   Hereinafter referred to as “BRIG”.


ny-1960071
20-11133-mg            Doc 642       Filed 07/29/20 Entered 07/29/20 17:37:41                      Main Document
                                                 Pg 11 of 62


        Name             Position        Year        Department           Hourly          Total           Total
                         with the      Admitted                           Billing         Hours        Compensation
                        Applicant      or No. of                           Rate           Billed
                                        Years
                                         with
                                         Firm
                                                        Group
Total Incurred:                                                                              636.9      $605,957.50
Less Client Accommodation for Time Entry Review                                                          $(5,367.00)
(100% of Fees Incurred):
Total Requested:2                                                                            636.9      $600,590.50




2   The blended rate for attorneys is $977.43 per hour. The blended rate for paraprofessionals is $400.00 per hour.


ny-1960071
20-11133-mg   Doc 642   Filed 07/29/20 Entered 07/29/20 17:37:41   Main Document
                                    Pg 12 of 62


                                   Exhibit C




ny-1960071
20-11133-mg    Doc 642     Filed 07/29/20 Entered 07/29/20 17:37:41    Main Document
                                       Pg 13 of 62


              Summary of Actual and Necessary Expenses for the Fee Period

Service Description                                                         Amount
Miscellaneous Disbursement - CourtSolutions                                    $210.00
Total Requested:                                                                $210.00




ny-1960071
20-11133-mg   Doc 642   Filed 07/29/20 Entered 07/29/20 17:37:41   Main Document
                                    Pg 14 of 62


                                   Exhibit D




ny-1960071
20-11133-mg   Doc 642   Filed 07/29/20 Entered 07/29/20 17:37:41   Main Document
                                    Pg 15 of 62
       20-11133-mg           Doc 642        Filed 07/29/20 Entered 07/29/20 17:37:41                   Main Document
                                                        Pg 16 of 62



Matter Number: 020873-0000001                                                              Invoice Number: 5929951
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                             Invoice Date: July 24, 2020


                                                            Time Detail

Date              Services                                               Timekeeper                   Hours               Value

Assumption and Rejection of Leases and Contracts
09-Jun-20      Analyze stipulations with aircraft lessors (.4); call     Butterfield, Benjamin           0.80             704.00
               with Alton and Jefferies regarding stipulations with
               aircraft lessors (.3); correspond with internal
               working group regarding same (.1).
09-Jun-20         Call with Alton regarding lease stipulation (.3);      Goren, Todd M.                  0.80             980.00
                  analyze draft lease stipulation with aircraft lessor
                  (.5).
09-Jun-20         Correspond with B. Butterfield regarding SMBC          Selick, Allison                 0.10              71.00
                  stipulations.
10-Jun-20         Correspond with KGAL, Milbank and internal             Butterfield, Benjamin           0.40             352.00
                  working group regarding omnibus lease rejection
                  motion.
10-Jun-20         Correspond with B. Butterfield regarding rejection     Selick, Allison                 0.10              71.00
                  stipulations.
11-Jun-20         Correspond with B. Butterfield, J. Tan-Waldhauser      Selick, Allison                 0.20             142.00
                  (KGAL) and Alton team regarding rejection of
                  contracts.
12-Jun-20         Correspond with B. Butterfield and L. Ryan (Alton)     Selick, Allison                 0.10              71.00
                  regarding rejection of contracts.
18-Jun-20         Analyze aircraft stipulations (.2); correspond with    Butterfield, Benjamin           0.30             264.00
                  A. Selick regarding same (.1).
18-Jun-20         Correspond with P. Milender (Milbank) (.1),            Selick, Allison                 0.60             426.00
                  Jefferies/Alton teams (.1) and internal working
                  group (.2) regarding adequate protection
                  stipulations with ECA counterparties; revise WIP
                  list to reflect same (.2).
23-Jun-20         Analyze aircraft stipulations.                         Goren, Todd M.                  0.60             735.00
23-Jun-20         Analyze Debtors' motion to reject contracts (USAV      Selick, Allison                 0.70             497.00
                  Agreements) (.3); correspond with B. Butterfield
                  regarding same (.3); correspond with B. Miller
                  regarding aircraft lessor stipulations (.1).
25-Jun-20         Correspond with G. Hughes (Seabury) regarding          Selick, Allison                 0.10              71.00
                  rejection of contracts.
29-Jun-20         Correspond with P. Milender (Milbank) (.1) and         Selick, Allison                 0.40             284.00
                  internal working group (.3) regarding aircraft
                  stipulations.
30-Jun-20         Correspond with B. Miller and B. Butterfield           Selick, Allison                 0.10              71.00
                  regarding aircraft rejection project.
Total: 003        Assumption and Rejection of Leases and Contracts                                       5.30            4,739.00




                                                                   2
       20-11133-mg          Doc 642       Filed 07/29/20 Entered 07/29/20 17:37:41                       Main Document
                                                      Pg 17 of 62



Matter Number: 020873-0000001                                                                Invoice Number: 5929951
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                               Invoice Date: July 24, 2020

Date             Services                                                 Timekeeper                    Hours               Value
Budgeting (Case)
05-Jun-20        Correspond with Debtors and Committee advisors           Miller, Brett H.                 0.70            1,050.00
                 regarding tasks and potential budgets.
09-Jun-20        Correspond with Debtors and Committee advisors           Miller, Brett H.                 1.20            1,800.00
                 regarding tasks and potential budgets.
11-Jun-20        Correspond with B. Butterfield regarding budget.         Selick, Allison                  0.10              71.00
12-Jun-20        Draft first interim budget (1.0); correspond with B.     Selick, Allison                  1.10             781.00
                 Butterfield regarding same (.1).
16-Jun-20        Revise budget for first interim period.                  Butterfield, Benjamin            0.30             264.00
17-Jun-20        Revise budget for first interim period.                  Butterfield, Benjamin            0.40             352.00
17-Jun-20        Revise budget (.6); correspond with B. Butterfield       Selick, Allison                  0.70             497.00
                 regarding same (.1).
18-Jun-20        Revise budget for first interim period.                  Butterfield, Benjamin            0.30             264.00
18-Jun-20        Revise case budget (1.4); correspond with internal       Selick, Allison                  1.90            1,349.00
                 working group regarding same (.5).
Total: 005       Budgeting (Case)                                                                          6.70            6,428.00

Business Operations
08-Jun-20       Correspond with B. Butterfield regarding                  Selick, Allison                  0.10              71.00
                Colombian government decree.
10-Jun-20        Research, analyze and prepare chart on current           Gardani, Ludovica                6.80            3,672.00
                 travel restriction regulations in Latin America (6.6);
                 call with R. Rodriguez regarding same (.2).
10-Jun-20        Research legal authorities and prepare summary           Rodriguez, Roberto               1.10             891.00
                 comparison chart for Central and South America
                 flight restrictions (.9); call with L. Gardani
                 regarding same (.2).
10-Jun-20        Correspond with R. Rodriguez regarding flight            Selick, Allison                  0.20             142.00
                 restrictions (.1); correspond with B. Miller and
                 Alton team regarding same (.1).
11-Jun-20        Update chart on flight restriction regulations in        Gardani, Ludovica                0.20             108.00
                 Latin America.
11-Jun-20        Analyze and update flight restriction comparison         Rodriguez, Roberto               1.00             810.00
                 chart.
15-Jun-20        Revise summary comparison chart for Central and          Rodriguez, Roberto               1.50            1,215.00
                 South America flight restrictions.
15-Jun-20        Analyze revised flight restrictions table.               Selick, Allison                  0.20             142.00
16-Jun-20        Revise regulations and safety guidelines for flight      Gardani, Ludovica                0.80             432.00
                 restriction chart in Latin America.
16-Jun-20        Analyze chart outlining status of COVID                  Goren, Todd M.                   0.40             490.00
                 restrictions.
17-Jun-20        Analyze and revise flight restriction regulations of     Gardani, Ludovica                3.80            2,052.00
                 Chile and Ecuador.



                                                                     3
       20-11133-mg          Doc 642       Filed 07/29/20 Entered 07/29/20 17:37:41                       Main Document
                                                      Pg 18 of 62



Matter Number: 020873-0000001                                                                Invoice Number: 5929951
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                               Invoice Date: July 24, 2020

Date             Services                                               Timekeeper                      Hours                Value
17-Jun-20        Correspond with K. Bulatova (Alton) and R.             Selick, Allison                    0.10               71.00
                 Rodriguez regarding South America flight
                 restrictions.
18-Jun-20        Analyze financial advisor business update.             Goren, Todd M.                     0.40              490.00
23-Jun-20        Analyze and revise flight restriction comparison       Rodriguez, Roberto                 1.20              972.00
                 chart (.8); conduct legal research regarding local
                 decrees and regulations regarding same (.4).
24-Jun-20        Analyze revised flight restrictions comparison         Selick, Allison                    0.10               71.00
                 chart.
25-Jun-20        Correspond with G. Hughes (Seabury) regarding          Selick, Allison                    0.70              497.00
                 codeshare agreements (.1); call with B. Butterfield
                 regarding next steps (.3); correspond with B. Miller
                 regarding same (.3).
26-Jun-20        Analyze materials regarding Gol codeshare.             Goren, Todd M.                     0.40              490.00
26-Jun-20        Correspond with G. Hughes (Seabury) (.1) and B.        Selick, Allison                    0.40              284.00
                 Butterfield (.3) regarding reciprocal approvals.
29-Jun-20        Analyze Gol reciprocal FFP and codeshare               Richards, Erica J.                 0.70              696.50
                 agreements.
30-Jun-20        Revise Latin America travel restrictions chart.        Gardani, Ludovica                  1.70              918.00
30-Jun-20        Analyze and revise flight restriction comparison       Rodriguez, Roberto                 0.20              162.00
                 chart.
Total: 006       Business Operations                                                                      22.00            14,676.50

Case Administration
24-May-20       Revise Committee expense reimbursement form             Selick, Allison                    2.30             1,633.00
                (.3); revise Committee working group list (1.6);
                revise Committee v-card (.2); correspond with L.
                Guido regarding internal working group list and
                notice of appearance (.2).
25-May-20        Draft notice of appearance (.2); finalize and file     Guido, Laura                       1.80              720.00
                 same (.2); compile service list (1.4).
25-May-20        Analyze and revise initial Committee roster,           Richards, Erica J.                 0.40              398.00
                 expense reimbursement form and notice of
                 appearance.
25-May-20        Revise working group list (.7); call with V. Morales   Selick, Allison                    1.60             1,136.00
                 (Puma) regarding working group list (.2); revise
                 work in progress document ("WIP" list) (.4);
                 correspond with internal working group regarding
                 notice of appearance (.3).
26-May-20        Prepare for (1.1) and attend (.6) meeting with         Butterfield, Benjamin              1.70             1,496.00
                 internal working group regarding motion review
                 and financial advisor interviews.
26-May-20        Attend meeting with internal working group             Goren, Todd M.                     0.60              735.00
                 regarding motion review and financial advisor
                 interviews.


                                                                   4
       20-11133-mg      Doc 642        Filed 07/29/20 Entered 07/29/20 17:37:41                        Main Document
                                                   Pg 19 of 62



Matter Number: 020873-0000001                                                              Invoice Number: 5929951
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                             Invoice Date: July 24, 2020

Date         Services                                                 Timekeeper                      Hours               Value
26-May-20    Circulate notice of ECF filings and distribute           Guido, Laura                       2.50            1,000.00
             recently filed pleadings to internal working group
             (1.0); follow up regarding internal email
             distribution group (.2); prepare initial case calendar
             and distribute same (1.3).
26-May-20    Analyze updated roster.                                  Richards, Erica J.                 0.10              99.50
26-May-20    Correspond with L. Guido regarding case calendar         Selick, Allison                    1.50            1,065.00
             (.2); revise attendance sheet (.2); analyze case
             management procedures (.8); revise Committee
             contact materials (.3).
27-May-20    Circulate notice of ECF filings and distribute           Guido, Laura                       0.30             120.00
             recently filed pleadings to internal working group
             (.2); provide calendar updates to internal working
             group (.1).
27-May-20    Correspond with internal working group regarding         Selick, Allison                    0.50             355.00
             Amex issues (.2); correspond with L. Guido
             regarding recent docket updates (.1); correspond
             with T. Goren and Alton and Jefferies teams
             regarding May 28 professionals' call (.2).
28-May-20    Participate on weekly professionals' call regarding      Goren, Todd M.                     0.60             735.00
             open tasks and upcoming motions.
28-May-20    Circulate notice of ECF filings and distribute           Guido, Laura                       0.30             120.00
             recently filed pleadings to internal working group
             (.2); update case calendar (.1).
28-May-20    Participate on weekly professionals' call regarding      Miller, Brett H.                   0.60             900.00
             open tasks and upcoming motions.
28-May-20    Participate on weekly professionals' call regarding      Richards, Erica J.                 0.60             597.00
             open tasks and upcoming motions.
28-May-20    Revise WIP list (.8); participate on weekly              Selick, Allison                    2.90            2,059.00
             professionals' call regarding open tasks and
             upcoming motions (.6); correspond with R.
             Rodriguez regarding same (.2); revise working
             group list and v-cards to include professionals (.9);
             correspond with Alton and A&M teams regarding
             same (.3); correspond with L. Guido regarding
             recent docket updates (.1).
28-May-20    Participate on weekly professionals' call regarding      Smithline, Ruti                    0.60             720.00
             open tasks and upcoming motions.
29-May-20    Circulate notice of ECF filings and distribute           Guido, Laura                       0.80             320.00
             recently filed pleadings to internal working group
             (.2); update case calendar (.3); update 2002 master
             service list (.3).
29-May-20    Correspond with local lawyers from Colombia              Miller, Brett H.                   1.40            2,100.00
             seeking to be local counsel to Committee (.7);
             correspond with Committee advisors regarding
             international flights and workstreams (.7).



                                                              5
       20-11133-mg      Doc 642       Filed 07/29/20 Entered 07/29/20 17:37:41                        Main Document
                                                  Pg 20 of 62



Matter Number: 020873-0000001                                                             Invoice Number: 5929951
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                            Invoice Date: July 24, 2020

Date         Services                                                Timekeeper                      Hours               Value
29-May-20    Revise working group list (.2); correspond with B.      Selick, Allison                    0.80             568.00
             Miller and R. Smithline regarding travel ban (.1);
             correspond with L. Guido regarding recent docket
             and calendar updates (.2); correspond with R.
             Smithline regarding local Colombian law firm (.1);
             correspond with B. Butterfield regarding WIP list
             (.1); revise same (.1).
01-Jun-20    Circulate notice of ECF filings and distribute          Guido, Laura                       0.20              80.00
             recently filed pleadings to internal working group.
01-Jun-20    Revise Committee materials to reflect contact           Selick, Allison                    0.70             497.00
             changes (.2); correspond with internal working
             group regarding same (.2); revise WIP list to reflect
             status of current workstreams (.2); correspond with
             L. Guido regarding recent docket updates (.1).
02-Jun-20    Circulate notice of ECF filings and distribute          Guido, Laura                       0.20              80.00
             recently filed pleadings to internal working group
             (.1); update case calendar (.1).
02-Jun-20    Analyze memorandum regarding Committee                  Miller, Brett H.                   0.60             900.00
             workstreams.
02-Jun-20    Revise Committee materials to reflect professionals'    Selick, Allison                    0.30             213.00
             contact lists (.1); correspond with L. Guido
             regarding recent docket and calendar updates (.2).
03-Jun-20    Participate on weekly professionals' call regarding     Butterfield, Benjamin              0.80             704.00
             case status.
03-Jun-20    Participate on weekly professionals' call regarding     Goren, Todd M.                     0.80             980.00
             case status.
03-Jun-20    Circulate notice of ECF filings and distribute          Guido, Laura                       0.20              80.00
             recently filed pleadings to internal working group.
03-Jun-20    Participate on weekly professionals' call regarding     Miller, Brett H.                   0.80            1,200.00
             case status.
03-Jun-20    Participate on weekly professionals' call regarding     Richards, Erica J.                 1.00             995.00
             case status (.8); correspond with R. Smithline
             regarding same (.2).
03-Jun-20    Participate on weekly professionals' call regarding     Rodriguez, Roberto                 0.80             648.00
             case status.
03-Jun-20    Revise WIP list (.2); participate on weekly             Selick, Allison                    1.20             852.00
             professionals' call regarding case status (.8);
             correspond with L. Guido regarding recent docket
             updates (.2).
03-Jun-20    Participate on weekly professionals' call regarding     Smithline, Ruti                    0.60             720.00
             case status (partial).
04-Jun-20    Circulate notice of ECF filings and distribute          Guido, Laura                       0.60             240.00
             recently filed pleadings to internal working group
             (.2); update 2002/master service list (.4).




                                                             6
       20-11133-mg      Doc 642       Filed 07/29/20 Entered 07/29/20 17:37:41                       Main Document
                                                  Pg 21 of 62



Matter Number: 020873-0000001                                                            Invoice Number: 5929951
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                           Invoice Date: July 24, 2020

Date         Services                                               Timekeeper                      Hours               Value
04-Jun-20    Revise WIP list (.2); analyze Alton/Jefferies market   Selick, Allison                    0.90             639.00
             update (.6); correspond with L. Guido regarding
             recent docket updates (.1).
05-Jun-20    Circulate notice of ECF filings and distribute         Guido, Laura                       0.30             120.00
             recently filed pleadings to internal working group
             (.2); update case calendar (.1).
05-Jun-20    Revise WIP list (.3); correspond with L. Guido         Selick, Allison                    0.70             497.00
             regarding recent docket and calendar updates (.2);
             correspond with B. Miller regarding Latam UCC
             (.1); correspond with B. Miller regarding creditors'
             questions regarding Latam Committee appointment
             (.1).
08-Jun-20    Circulate notice of ECF filings and distribute         Guido, Laura                       0.20              80.00
             recently filed pleadings to internal working group.
08-Jun-20    Revise WIP list (.2); correspond with L. Guido         Selick, Allison                    0.70             497.00
             regarding recent docket updates (.1); correspond
             with P. Milender (Milbank) (.1) and J. Bonteque
             (Moses Singer) (.1) regarding 341 meeting;
             correspond with internal working group regarding
             same (.2).
09-Jun-20    Circulate notice of ECF filings and distribute         Guido, Laura                       0.90             360.00
             recently filed pleadings to internal working group
             (.4); update case calendar (.3); update 2002/master
             service list (.2).
09-Jun-20    Revise WIP list (.2); correspond with L. Guido         Selick, Allison                    0.40             284.00
             regarding recent docket and case calendar updates
             (.2).
10-Jun-20    Participate on weekly professionals' call regarding    Butterfield, Benjamin              1.00             880.00
             case status and next steps.
10-Jun-20    Participate on weekly professionals' call regarding    Goren, Todd M.                     1.00            1,225.00
             case status and next steps.
10-Jun-20    Circulate notice of ECF filings and distribute         Guido, Laura                       0.20              80.00
             recently filed pleadings to internal working group.
10-Jun-20    Participate on weekly professionals' call regarding    Miller, Brett H.                   1.00            1,500.00
             case status and next steps.
10-Jun-20    Participate on weekly professionals' call regarding    Richards, Erica J.                 1.00             995.00
             case status and next steps.
10-Jun-20    Participate on weekly professionals' call regarding    Rodriguez, Roberto                 1.00             810.00
             case status and next steps.
10-Jun-20    Participate on weekly professionals' call regarding    Selick, Allison                    1.30             923.00
             case status and next steps (1.0); revise WIP list to
             reflect discussions regarding current workstreams
             (.2); correspond with L. Guido regarding recent
             docket updates (.1).
10-Jun-20    Participate on weekly professionals' call regarding    Smithline, Ruti                    0.80             960.00
             case status and next steps (partial).


                                                             7
       20-11133-mg      Doc 642       Filed 07/29/20 Entered 07/29/20 17:37:41                         Main Document
                                                  Pg 22 of 62



Matter Number: 020873-0000001                                                              Invoice Number: 5929951
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                             Invoice Date: July 24, 2020

Date         Services                                                 Timekeeper                      Hours               Value
11-Jun-20    Circulate notice of ECF filings and distribute           Guido, Laura                       0.40             160.00
             recently filed pleadings to internal working group
             (.1); update case calendar (.3).
11-Jun-20    Revise WIP list to reflect same (.2); correspond         Selick, Allison                    0.40             284.00
             with L. Guido regarding recent docket and calendar
             updates (.2).
12-Jun-20    Circulate notice of ECF filings and distribute           Guido, Laura                       0.20              80.00
             recently filed pleadings to internal working group.
12-Jun-20    Correspond with L. Guido regarding recent docket         Selick, Allison                    0.10              71.00
             updates.
15-Jun-20    Circulate notice of ECF filings and distribute           Guido, Laura                       0.50             200.00
             recently filed pleadings to internal working group
             (.2); update case calendar (.3).
15-Jun-20    Revise WIP list (.2); correspond with L. Guido           Selick, Allison                    0.40             284.00
             regarding recent docket (.1) and calendar (.1)
             updates.
16-Jun-20    Circulate notice of ECF filings and distribute           Guido, Laura                       0.20              80.00
             recently filed pleadings to internal working group.
16-Jun-20    Revise WIP list (.3); correspond with L. Guido           Selick, Allison                    0.40             284.00
             regarding recent docket updates (.1).
17-Jun-20    Prepare for (.1) and participate on (.5) weekly          Aguirre, Alexandra                 0.60             630.00
             professionals' call regarding case status and next
             steps.
17-Jun-20    Participate on weekly professionals' call regarding      Butterfield, Benjamin              0.50             440.00
             case status and next steps.
17-Jun-20    Participate on weekly professionals' call regarding      Goren, Todd M.                     0.50             612.50
             case status and next steps.
17-Jun-20    Circulate notice of ECF filings and distribute           Guido, Laura                       0.30             120.00
             recently filed pleadings to internal working group
             (.2); update case calendar (.1).
17-Jun-20    Prepare for (.3) and participate on (.5) weekly          Miller, Brett H.                   0.80            1,200.00
             professionals' call regarding case status and next
             steps.
17-Jun-20    Prepare for (.3) and participate on (.5) weekly          Richards, Erica J.                 0.80             796.00
             professionals' call regarding case status and next
             steps.
17-Jun-20    Correspond with L. Guido regarding recent docket         Selick, Allison                    1.10             781.00
             updates (.1); prepare for (.2) and participate on (.5)
             weekly professionals' call regarding case status and
             next steps; correspond with L. Ryan (Alton)
             regarding same (.3).
17-Jun-20    Prepare for (.1) and participate on (.5) weekly          Smithline, Ruti                    0.60             720.00
             professionals' call regarding case status and next
             steps.




                                                              8
       20-11133-mg      Doc 642       Filed 07/29/20 Entered 07/29/20 17:37:41                      Main Document
                                                  Pg 23 of 62



Matter Number: 020873-0000001                                                           Invoice Number: 5929951
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                          Invoice Date: July 24, 2020

Date         Services                                                Timekeeper                    Hours              Value
18-Jun-20    Circulate notice of ECF filings and distribute          Guido, Laura                     0.50            200.00
             recently filed pleadings to internal working group
             (.2); update case calendar (.3).
18-Jun-20    Correspond with L. Guido regarding recent docket        Selick, Allison                  0.30            213.00
             updates.
19-Jun-20    Correspond with L. Guido regarding recent docket        Selick, Allison                  0.10             71.00
             updates.
22-Jun-20    Circulate notice of ECF filings and distribute          Guido, Laura                     0.20             80.00
             recently filed pleadings to internal working group.
22-Jun-20    Correspond with L. Guido regarding recent docket        Selick, Allison                  0.30            213.00
             updates (.1); correspond with B. Miller (.1) and B.
             Butterfield (.1) regarding meeting between Debtors
             and Committee.
23-Jun-20    Circulate notice of ECF filings and distribute          Guido, Laura                     0.90            360.00
             recently filed pleadings to internal working group
             (.6); update case calendar (.3).
23-Jun-20    Correspond with L. Guido regarding recent docket        Selick, Allison                  0.30            213.00
             and calendar updates (.2); revise agenda to reflect
             same (.1).
24-Jun-20    Participate on weekly professionals' call regarding     Butterfield, Benjamin            0.40            352.00
             case status and next steps.
24-Jun-20    Circulate notice of ECF filings and distribute          Guido, Laura                     0.30            120.00
             recently filed pleadings to internal working group
             (.2); update case calendar (.1).
24-Jun-20    Participate on weekly professionals' call regarding     Miller, Brett H.                 0.40            600.00
             case status and next steps.
24-Jun-20    Participate on weekly professionals' call regarding     Selick, Allison                  0.80            568.00
             case status and next steps (.4); revise WIP list (.2)
             and agenda (.1) to reflect same; correspond with L.
             Guido regarding recent docket updates (.1).
24-Jun-20    Participate on weekly professionals' call regarding     Smithline, Ruti                  0.40            480.00
             case status and next steps.
25-Jun-20    Calls with A. Selick (.3) and B. Miller (.2)            Butterfield, Benjamin            0.50            440.00
             regarding case status and next steps.
25-Jun-20    Correspond with B. Miller (.1) and E. Richards (.2)     Goren, Todd M.                   0.30            367.50
             regarding open projects and next steps.
25-Jun-20    Circulate notice of ECF filings and distribute          Guido, Laura                     0.40            160.00
             recently filed pleadings to internal working group
             (.2); update case calendar (.2).
25-Jun-20    Call with B. Butterfield regarding case status (.2);    Miller, Brett H.                 0.30            450.00
             correspond with T. Goren regarding same (.1).
25-Jun-20    Correspond with E. Richards and B. Butterfield          Selick, Allison                  0.40            284.00
             regarding WIP list (.1); correspond with L. Guido
             regarding recent docket (.1) and calendar (.1)
             updates; revise agenda to reflect same (.1).


                                                              9
       20-11133-mg        Doc 642       Filed 07/29/20 Entered 07/29/20 17:37:41                       Main Document
                                                    Pg 24 of 62



Matter Number: 020873-0000001                                                              Invoice Number: 5929951
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                             Invoice Date: July 24, 2020

Date           Services                                               Timekeeper                      Hours                Value
28-Jun-20      Correspond with B. Miller regarding case status.       Selick, Allison                    0.10               71.00
29-Jun-20      Circulate notice of ECF filings and distribute         Guido, Laura                       0.40              160.00
               recently filed pleadings to internal working group
               (.2); update case calendar (.2).
29-Jun-20      Analyze and comment on draft WIP list.                 Richards, Erica J.                 0.70              696.50
29-Jun-20      Correspond with E. Richards (.2) and C. Lei (.1)       Selick, Allison                    2.00             1,420.00
               regarding internal distribution group; correspond
               with L. Guido regarding recent docket (.1) and
               calendar (.1) updates; revise agenda (.3) and WIP
               list (1.2) to reflect same.
30-Jun-20      Call with internal working group regarding case        Butterfield, Benjamin              0.70              616.00
               status and next steps.
30-Jun-20      Call with internal working group regarding case        Goren, Todd M.                     0.70              857.50
               status and next steps.
30-Jun-20      Circulate notice of ECF filings and distribute         Guido, Laura                       1.20              480.00
               recently filed pleadings to internal working group
               (.2); update 2002/master service list (1.0).
30-Jun-20      Call with internal working group regarding case        Richards, Erica J.                 1.30             1,293.50
               status and next steps (.7); further revise draft WIP
               list to reflect same (.6).
30-Jun-20      Correspond with L. Guido regarding recent docket       Selick, Allison                    2.60             1,846.00
               updates (.2); call with internal working group
               regarding case status and next steps (.7);
               correspond with B. Butterfield regarding same
               (1.3); correspond with E. Richards and B.
               Butterfield regarding same (.4).
30-Jun-20      Call with internal working group regarding case        Smithline, Ruti                    0.70              840.00
               status and next steps.
Total: 007     Case Administration                                                                      67.10            55,110.00

Corporate Governance and Board Matters
24-May-20      Draft Committee bylaws.                                Selick, Allison                    0.30              213.00
25-May-20      Correspond with internal working group regarding       Selick, Allison                    0.20              142.00
               Committee bylaws.
26-May-20      Analyze and comment on draft bylaws.                   Richards, Erica J.                 1.70             1,691.50
26-May-20      Revise Committee bylaws (.4); correspond with E.       Selick, Allison                    0.50              355.00
               Richards and P. Milender (Milbank) regarding
               same (.1).
27-May-20      Correspond with P. Milender (Milbank) regarding        Selick, Allison                    0.40              284.00
               bylaws (.2); analyze J. Penn's (Perkins Coie)
               markup of bylaws (.2).
28-May-20      Analyze Committee member comments to bylaws.           Richards, Erica J.                 0.30              298.50




                                                               10
       20-11133-mg      Doc 642      Filed 07/29/20 Entered 07/29/20 17:37:41                       Main Document
                                                 Pg 25 of 62



Matter Number: 020873-0000001                                                           Invoice Number: 5929951
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                          Invoice Date: July 24, 2020

Date         Services                                              Timekeeper                      Hours               Value
28-May-20    Revise Committee bylaws to reflect Committee          Selick, Allison                    0.80             568.00
             member's markup (.3); correspond with E. Richards
             regarding same (.1); correspond with P. Milender
             (Milbank) regarding same (.1); analyze
             organization chart (.2); correspond with M.
             Greenberg (A&M) regarding same (.1).
29-May-20    Analyze Milbank comments to confidentiality           Richards, Erica J.                 0.90             895.50
             provisions of draft bylaws (.8); correspond with A.
             Selick regarding same (.1).
29-May-20    Analyze P. Milender's (Milbank) comments to           Selick, Allison                    0.60             426.00
             Committee bylaws (.3); correspond with E.
             Richards regarding same (.1); revise bylaws (.2).
01-Jun-20    Correspond with P. Milender (Milbank) and A.          Richards, Erica J.                 0.30             298.50
             Selick regarding proposed revisions to Committee
             bylaws.
01-Jun-20    Correspond with P. Milender (Milbank) and E.          Selick, Allison                    0.10              71.00
             Richards regarding bylaws.
02-Jun-20    Analyze Milbank comments to Committee bylaws          Richards, Erica J.                 2.20            2,189.00
             (1.0); revise same (1.2).
02-Jun-20    Analyze Milbank's markup of Committee bylaws          Selick, Allison                    0.30             213.00
             (.2); correspond with J. Bonteque (Moses Singer)
             regarding same (.1).
03-Jun-20    Revise draft bylaws per comments from Committee       Richards, Erica J.                 2.10            2,089.50
             members.
03-Jun-20    Correspond with E. Richards and J. Bonteque           Selick, Allison                    0.50             355.00
             (Moses Singer) regarding bylaws (.2); correspond
             with E. Richards and P. Milender (Milbank)
             regarding confidentiality section of bylaws (.3).
06-Jun-20    Correspond with E. Richards and P. Milender           Selick, Allison                    0.10              71.00
             (Milbank) regarding confidentiality language in
             bylaws.
07-Jun-20    Correspond with P. Milender (Milbank) and E.          Selick, Allison                    0.10              71.00
             Richards regarding bylaws.
08-Jun-20    Analyze additional Milbank comments to                Richards, Erica J.                 0.40             398.00
             Committee bylaws.
08-Jun-20    Correspond with J. Tan-Waldhauser (KGAL) (.1),        Selick, Allison                    0.50             355.00
             B. Palin (SMBC counsel) (.1), P. Milender
             (Milbank) (.1) and E. Richards (.1) regarding
             bylaws; revise same (.1).
09-Jun-20    Analyze updated draft bylaws (.3); correspond with    Goren, Todd M.                     0.60             735.00
             internal working group regarding further revisions
             to same (.3).
09-Jun-20    Analyze additional Committee member comments          Richards, Erica J.                 0.60             597.00
             to bylaws (.4); revise same (.2).




                                                           11
       20-11133-mg          Doc 642       Filed 07/29/20 Entered 07/29/20 17:37:41                        Main Document
                                                      Pg 26 of 62



Matter Number: 020873-0000001                                                                 Invoice Number: 5929951
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                                Invoice Date: July 24, 2020

Date             Services                                                Timekeeper                      Hours                Value
09-Jun-20        Correspond with J. Tan-Waldhauser (KGAL) (.1)           Selick, Allison                    0.30              213.00
                 and P. Milender (Milbank) (.1) regarding bylaws;
                 correspond with T. Goren and E. Richards
                 regarding same (.1).
10-Jun-20        Analyze and revise updated draft of bylaws.             Goren, Todd M.                     0.40              490.00
10-Jun-20        Call with P. Milender (Milbank) regarding               Richards, Erica J.                 1.40             1,393.00
                 comments to bylaws (.2); revise same (1.2).
10-Jun-20        Correspond with E. Richards and P. Milender             Selick, Allison                    0.70              497.00
                 (Milbank) regarding bylaws (.2); correspond with
                 T. Goren regarding same (.2); correspond with
                 Committee regarding same (.2); correspond with J.
                 Penn (Perkins Coie) regarding same (.1).
12-Jun-20        Correspond with E. Richards and C. Rosenbloom           Selick, Allison                    0.10               71.00
                 (BCL) regarding bylaws.
15-Jun-20        Update regulations on flight restrictions chart in      Gardani, Ludovica                  3.10             1,674.00
                 Latin America.
15-Jun-20        Further revise Committee bylaws per member              Richards, Erica J.                 0.60              597.00
                 comments.
15-Jun-20        Correspond with J. Tan-Waldhauser (KGAL) (.1)           Selick, Allison                    0.20              142.00
                 and E. Richards (.1) regarding bylaws.
16-Jun-20        Analyze flight restrictions (.8); draft                 Miller, Brett H.                   2.10             3,150.00
                 correspondence to Committee regarding same (.5);
                 correspond with Committee advisors regarding
                 Debtors' cargo operations (.8).
17-Jun-20        Correspond with E. Richards and A. Calderon             Selick, Allison                    0.20              142.00
                 (Puma) regarding bylaws.
22-Jun-20        Call with B. Palin (counsel for SMBC) regarding         Richards, Erica J.                 0.10               99.50
                 comments to Committee bylaws.
22-Jun-20        Correspond with B. Parlin (Holland & Knight) (.1)       Selick, Allison                    0.20              142.00
                 and E. Richards (.1) regarding Committee bylaws.
23-Jun-20        Revise chart on flight restrictions in Latin America.   Gardani, Ludovica                  2.90             1,566.00
24-Jun-20        Update draft Committee bylaws.                          Richards, Erica J.                 0.10               99.50
24-Jun-20        Correspond with E. Richards and B. Parlin               Selick, Allison                    0.10               71.00
                 (Holland & Knight) regarding bylaws.
29-Jun-20        Correspond with internal working group regarding        Butterfield, Benjamin              1.10              968.00
                 aircraft issues.
29-Jun-20        Analyze flight restriction chart updates.               Rodriguez, Roberto                 0.50              405.00
30-Jun-20        Revise Committee bylaws.                                Richards, Erica J.                 0.20              199.00
Total: 009       Corporate Governance and Board Matters                                                    27.80            24,235.50

Employee Benefits and Pensions
27-May-20       Correspond with Debtors and financial advisors           Miller, Brett H.                   1.60             2,400.00
                regarding pre-petition incentive plans for
                employees and potential payment options.


                                                                 12
       20-11133-mg      Doc 642      Filed 07/29/20 Entered 07/29/20 17:37:41                        Main Document
                                                 Pg 27 of 62



Matter Number: 020873-0000001                                                            Invoice Number: 5929951
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                           Invoice Date: July 24, 2020

Date         Services                                               Timekeeper                      Hours                Value
01-Jun-20    Conduct legal research regarding applicability of      Miller, Brett H.                   2.40             3,600.00
             sections 1113 and 1114 in case and jurisdiction in
             Colombia.
03-Jun-20    Analyze Debtors' presentation regarding breakdown      Selick, Allison                    0.40              284.00
             of unionized employees (.3); correspond with P.
             Milender (Milbank) regarding same (.1).
15-Jun-20    Analyze materials from Milbank regarding               Butterfield, Benjamin              1.20             1,056.00
             employee programs (.4); call with Debtors
             regarding same (.8).
15-Jun-20    Analyze presentation regarding proposed employee       Goren, Todd M.                     1.50             1,837.50
             programs (.5); call with Debtors regarding same
             (.8); correspond with B. Miller regarding same (.2).
15-Jun-20    Call with Debtors regarding employee programs          Miller, Brett H.                   1.70             2,550.00
             (.8); analyze memorandum regarding employee
             issues (.4); analyze CAXDAC pension information
             (.5).
15-Jun-20    Call with Debtors regarding employee programs.         Richards, Erica J.                 0.80              796.00
15-Jun-20    Call with Debtors regarding employee programs.         Selick, Allison                    0.80              568.00
16-Jun-20    Analyze updated report for Committee regarding         Goren, Todd M.                     0.30              367.50
             status of employee programs.
16-Jun-20    Analyze Debtors' employee labor presentation (.3);     Selick, Allison                    0.50              355.00
             correspond with P. Milender (Milbank) regarding
             same (.1); correspond with B. Miller and B.
             Butterfield regarding same (.1).
18-Jun-20    Research employment and labor laws in Colombia,        Gardani, Ludovica                  4.60             2,484.00
             Ecuador, Peru, Costa Rica and El Salvador and
             prepare chart of Colombia law with relevant
             employment provisions (2.9); research countries
             with Avianca employees to determine focus of
             analysis of employment and labor law (1.7).
18-Jun-20    Analyze labor regulations comparison chart.            Goren, Todd M.                     0.40              490.00
18-Jun-20    Analyze employee labor law comparison chart.           Rodriguez, Roberto                 1.60             1,296.00
18-Jun-20    Correspond with internal working group regarding       Selick, Allison                    0.10               71.00
             labor regulation comparison chart.
19-Jun-20    Prepare labor regulations comparison chart for         Gardani, Ludovica                  4.80             2,592.00
             Ecuador, Peru, El Salvador and Costa Rica.
22-Jun-20    Analyze chart comparing labor regulations in           Richards, Erica J.                 0.20              199.00
             relevant jurisdictions.
22-Jun-20    Analyze and revise labor law comparison chart for      Rodriguez, Roberto                 1.00              810.00
             jurisdictions with Avianca employees.
22-Jun-20    Analyze labor regulations table.                       Selick, Allison                    0.20              142.00
24-Jun-20    Correspond with P. Milender (Milbank) and B.           Selick, Allison                    0.10               71.00
             Miller regarding employee action plan.
Total: 010   Employee Benefits and Pensions                                                           24.20            21,969.00



                                                            13
       20-11133-mg          Doc 642       Filed 07/29/20 Entered 07/29/20 17:37:41                     Main Document
                                                      Pg 28 of 62



Matter Number: 020873-0000001                                                              Invoice Number: 5929951
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                             Invoice Date: July 24, 2020

Date             Services                                               Timekeeper                    Hours               Value
Employment and Fee Applications
28-May-20      Analyze Seabury engagement letter (.6);                  Goren, Todd M.                   1.10            1,347.50
               correspond with Milbank (.2) and Jefferies (.3)
               regarding same.
28-May-20        Correspond with A. Selick regarding retention          Miller, Brett H.                 0.30             450.00
                 applications.
28-May-20        Correspond with B. Butterfield (.1) and B. Miller      Selick, Allison                  0.40             284.00
                 (.3) regarding retention applications.
29-May-20        Analyze retention applications filed by Debtors'       Butterfield, Benjamin            1.50            1,320.00
                 professionals (1.1); correspond with A. Selick
                 regarding same (.1); revise correspondence to
                 Committee regarding same (.3).
29-May-20        Correspond with Committee co-chairs regarding          Miller, Brett H.                 3.20            4,800.00
                 retention issues (.5); correspond with Committee
                 regarding retention applications filed by Debtors'
                 professionals (.9); correspond with financial
                 advisors and Debtors' advisors regarding allocation
                 of resources and workstreams for financial advisors
                 (1.8).
29-May-20        Analyze Debtors' professionals' retention              Selick, Allison                  1.30             923.00
                 applications (.4); draft summary of same for
                 Committee (.2); correspond with internal working
                 group and Jefferies and Alton teams regarding same
                 (.4); revise summary to Committee to reflect same
                 (.3).
30-May-20        Analyze Jefferies' summary of Seabury fee              Butterfield, Benjamin            1.40            1,232.00
                 structure (.3); analyze Seabury fee structure (.6);
                 revise summary of same (.2); correspond with
                 internal working group and Jefferies team regarding
                 same (.3).
30-May-20        Call with Jefferies, A&M and Alton teams               Goren, Todd M.                   0.80             980.00
                 regarding division of responsibilities among
                 financial advisors (.6); correspond with L.
                 Szlezinger (Jefferies) regarding same (.2).
30-May-20        Analyze Seabury fee structure (1.2); call with         Miller, Brett H.                 1.80            2,700.00
                 Jefferies, A&M and Alton teams regarding division
                 of responsibilities among financial advisors (.6).
30-May-20        Correspond with B. Butterfield and Jefferies team      Selick, Allison                  0.50             355.00
                 regarding Seabury retention (.3); correspond with
                 B. Miller regarding financial advisors' division of
                 duties (.1); revise WIP list to reflect same (.1).
31-May-20        Correspond with L. Szlezinger (Jefferies) regarding    Selick, Allison                  0.40             284.00
                 Seabury retention (.1); correspond with J. Gilbert
                 (Jefferies) (.1) and B. Butterfield (.2) regarding
                 retention applications.
01-Jun-20        Correspond with Jefferies and A&M regarding            Goren, Todd M.                   0.40             490.00
                 division of responsibility among financial advisors.


                                                                 14
       20-11133-mg      Doc 642       Filed 07/29/20 Entered 07/29/20 17:37:41                        Main Document
                                                  Pg 29 of 62



Matter Number: 020873-0000001                                                             Invoice Number: 5929951
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                            Invoice Date: July 24, 2020

Date         Services                                                Timekeeper                      Hours               Value
01-Jun-20    Discussions with Jefferies and A&M regarding            Miller, Brett H.                   1.70            2,550.00
             division of responsibility among financial advisors
             and immediate workstreams for Committee
             advisors.
01-Jun-20    Analyze Jefferies' analysis of Seabury                  Richards, Erica J.                 0.10              99.50
             compensation terms.
01-Jun-20    Correspond with J. Gilbert (Jefferies) and L. Ryan      Selick, Allison                    0.10              71.00
             (Alton) regarding Seabury retention application.
02-Jun-20    Discussions with Debtors, Jefferies and A&M             Miller, Brett H.                   1.20            1,800.00
             regarding division of labor among financial
             advisors and immediate workstreams for
             Committee advisors.
02-Jun-20    Correspond with B. Miller and M. Greenberg              Selick, Allison                    0.20             142.00
             (A&M) regarding division of labor.
03-Jun-20    Revise proposed division of labor (.4); correspond      Goren, Todd M.                     1.20            1,470.00
             with B. Miller regarding same (.3); call with
             Jefferies regarding same (.5).
03-Jun-20    Finalize division of labor among financial advisors     Miller, Brett H.                   1.30            1,950.00
             and address Debtors' concerns regarding same
             (1.0); correspond with T. Goren regarding same
             (.3).
03-Jun-20    Correspond with B. Butterfield regarding Seabury        Selick, Allison                    2.30            1,633.00
             fees (.1); analyze various case dockets for retention
             precedent and terms of retention documents (1.6);
             draft table summarizing same (.6).
04-Jun-20    Revise proposed order for Seabury retention (.6);       Butterfield, Benjamin              1.00             880.00
             correspond with Committee advisors regarding
             same (.2); call with Jefferies regarding same (.2).
04-Jun-20    Analyze updated Seabury retention order.                Goren, Todd M.                     0.30             367.50
04-Jun-20    Finalize division of labor among financial advisors.    Miller, Brett H.                   0.30             450.00
04-Jun-20    Call with T. Labuda (Sidley) regarding preparation      Richards, Erica J.                 0.20             199.00
             of Jefferies' retention application.
04-Jun-20    Correspond with L. Szlezinger (Jefferies) and           Selick, Allison                    0.50             355.00
             internal working group regarding Seabury
             retention.
05-Jun-20    Analyze revisions to Seabury retention order (.1);      Butterfield, Benjamin              0.20             176.00
             correspond with Debtors' professionals regarding
             same (.1).
05-Jun-20    Correspond with internal working group regarding        Goren, Todd M.                     0.40             490.00
             financial advisor scope outline and Debtors'
             response to same.
05-Jun-20    Correspond with B. Butterfield (.1) and G. Hughes       Selick, Allison                    0.30             213.00
             (Seabury) (.1) regarding Seabury retention;
             correspond with S. Waschitz (A&M) and B.
             Butterfield regarding A&M retention application
             (.1).


                                                             15
       20-11133-mg      Doc 642       Filed 07/29/20 Entered 07/29/20 17:37:41                        Main Document
                                                  Pg 30 of 62



Matter Number: 020873-0000001                                                             Invoice Number: 5929951
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                            Invoice Date: July 24, 2020

Date         Services                                                Timekeeper                      Hours               Value
07-Jun-20    Correspond with S. Waschitz (A&M) regarding             Selick, Allison                    0.10              71.00
             A&M retention application.
08-Jun-20    Call with A. Selick regarding MoFo retention            Butterfield, Benjamin              2.10            1,848.00
             application (.3); analyze PIP list in connection with
             same (.2); prepare MoFo retention application (.9);
             coordinate with other Committee professionals
             regarding same (.2); analyze A&M retention
             application (.5).
08-Jun-20    Correspond with internal working group regarding        Goren, Todd M.                     0.40             490.00
             status of Committee advisor retention applications.
08-Jun-20    Call with B. Butterfield regarding MoFo retention       Selick, Allison                    2.00            1,420.00
             application (.3); analyze case management
             procedures for filing deadline regarding same (.2);
             analyze local rules for procedures regarding same
             (.4); correspond with internal working group
             regarding MoFo retention application (.9);
             correspond with S. Waschitz (A&M) regarding
             A&M retention application (.1); correspond with P.
             Maxcy (Dentons) regarding Alton retention (.1).
09-Jun-20    Call with A. Selick and C. Chin regarding MoFo          Butterfield, Benjamin              0.80             704.00
             retention application (.4); analyze Seabury retention
             order (.1); correspond with T. Goren and Jefferies
             regarding same (.2); call with Milbank regarding
             same (.1).
09-Jun-20    Correspond with P. Maxcy (Dentons) (.1) and B.          Selick, Allison                    1.80            1,278.00
             Butterfield (.1) regarding Alton retention
             application; call with C. Chin and B. Butterfield
             regarding MoFo retention application (.4);
             correspond with J. Bregman (.1) and B. Butterfield
             (.2) regarding same; analyze lists of interested
             parties regarding same (.8); correspond with B.
             Butterfield and T. Goren regarding SMBC
             comments on Seabury application (.1).
10-Jun-20    Correspond with internal working group regarding        Butterfield, Benjamin              0.20             176.00
             retention application.
10-Jun-20    Draft MoFo retention application (1.8); correspond      Selick, Allison                    2.10            1,491.00
             with internal working group regarding same (.3).
11-Jun-20    Correspond with A. Selick regarding retention           Butterfield, Benjamin              0.40             352.00
             application.
11-Jun-20    Call with CAXDAC and A. Selick regarding                Goren, Todd M.                     0.30             367.50
             division of labor.
11-Jun-20    Correspond with counsel for Jefferies regarding         Richards, Erica J.                 0.10              99.50
             timing for filing retention applications.




                                                             16
       20-11133-mg      Doc 642       Filed 07/29/20 Entered 07/29/20 17:37:41                     Main Document
                                                  Pg 31 of 62



Matter Number: 020873-0000001                                                          Invoice Number: 5929951
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                         Invoice Date: July 24, 2020

Date         Services                                               Timekeeper                    Hours               Value
11-Jun-20    Draft MoFo retention application (.8); correspond      Selick, Allison                  1.40             994.00
             with B. Butterfield regarding same (.1); correspond
             with C. Chin regarding same (.1); correspond with
             E. Richards and J. Roth (Sidley) regarding Jefferies
             retention application (.1); call with CAXDAC and
             T. Goren regarding division of labor (.3).
12-Jun-20    Call with A. Selick regarding retention application    Butterfield, Benjamin            0.50             440.00
             (.3); analyze materials prepared by new business
             department in connection with same (.2).
12-Jun-20    Calls with B. Butterfield (.3) and C. Chin (.1)        Selick, Allison                  0.40             284.00
             regarding MoFo retention application.
13-Jun-20    Analyze MoFo retention application (.6);               Selick, Allison                  0.70             497.00
             correspond with C. Chin regarding same (.1).
15-Jun-20    Correspond with financial advisors regarding           Miller, Brett H.                 1.30            1,950.00
             division of labor and retention applications.
15-Jun-20    Correspond with C. Chin (.1) and B. Butterfield (.1)   Selick, Allison                  0.20             142.00
             regarding MoFo retention.
16-Jun-20    Revise initial draft of MoFo retention application     Butterfield, Benjamin            0.50             440.00
             (.4); correspond with A. Selick regarding same (.1).
16-Jun-20    Correspond with C. Chin (.1) and B. Butterfield (.1)   Selick, Allison                  0.20             142.00
             regarding MoFo retention application.
17-Jun-20    Revise initial draft of MoFo retention application     Butterfield, Benjamin            0.40             352.00
             (.3); correspond with A. Selick regarding same (.1).
17-Jun-20    Revise MoFo retention application (.9); correspond     Selick, Allison                  1.20             852.00
             with internal working group regarding same (.3).
18-Jun-20    Analyze MoFo retention application (.2); call with     Butterfield, Benjamin            0.40             352.00
             A. Selick regarding same (.2).
18-Jun-20    Revise MoFo retention application (.4); call with B.   Selick, Allison                  1.90            1,349.00
             Butterfield regarding same (.2); correspond with C.
             Chin (.1) and J. Bregman (.1) regarding same;
             correspond with S. Waschitz (A&M) regarding
             A&M retention (.2); correspond with internal
             working group regarding specific disclosures (.4);
             draft table regarding same (.5).
20-Jun-20    Correspond with S. Waschitz (A&M) regarding            Selick, Allison                  0.10              71.00
             A&M retention application.
21-Jun-20    Prepare retention schedules.                           Guido, Laura                     2.50            1,000.00
22-Jun-20    Revise A&M retention application (.8); analyze         Butterfield, Benjamin            2.70            2,376.00
             division of labor between Committee professionals
             (.6); revise professional applications regarding
             same (.3); analyze and revise specific disclosure
             portion of B. Miller declaration to MoFo retention
             application (1.0).
22-Jun-20    Analyze draft language for financial advisor fee       Goren, Todd M.                   0.70             857.50
             applications (.4); correspond with internal working
             group regarding MoFo disclosures (.3).


                                                               17
       20-11133-mg      Doc 642       Filed 07/29/20 Entered 07/29/20 17:37:41                     Main Document
                                                  Pg 32 of 62



Matter Number: 020873-0000001                                                          Invoice Number: 5929951
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                         Invoice Date: July 24, 2020

Date         Services                                                Timekeeper                   Hours               Value
22-Jun-20    Prepare retention schedules.                            Guido, Laura                    1.80             720.00
22-Jun-20    Draft exhibit to Committee advisors' retention          Selick, Allison                 4.10            2,911.00
             applications (.6); correspond with internal working
             group regarding same (.5); revise draft A&M
             retention application (.3); correspond with S.
             Waschitz (A&M) regarding same (.2); correspond
             with P. Maxcy (Dentons) regarding Alton retention
             application (.1); correspond with J. Roth (Sidley)
             regarding Jefferies retention application (.1);
             correspond with B. Butterfield (.3) and L. Guido
             (.1) regarding MoFo retention application;
             correspond with internal working group regarding
             specific disclosures for MoFo retention application
             (.9); draft remaining disclosures (.9); correspond
             with B. Butterfield regarding M. Dreyer declaration
             in support of MoFo retention (.1).
23-Jun-20    Revise MoFo retention application.                      Butterfield, Benjamin           1.60            1,408.00
23-Jun-20    Prepare retention schedules.                            Guido, Laura                    5.90            2,360.00
23-Jun-20    Draft specific disclosures (2.9); correspond with B.    Selick, Allison                 4.00            2,840.00
             Butterfield regarding same (.1); analyze A&M
             markup of retention application (.2); correspond
             with B. Butterfield (.1) and S. Waschitz (A&M)
             (.1) regarding same; correspond with B. Miller
             regarding MoFo retention (.1); correspond with J.
             Roth (Sidley) regarding Jefferies retention
             application (.1); correspond with L. Guido (.1) and
             B. Butterfield (.1) regarding disclosures table;
             correspond with P. Maxcy (Dentons) (.1) and B.
             Butterfield (.1) regarding Alton retention.
24-Jun-20    Analyze retention applications and related materials    Butterfield, Benjamin           3.60            3,168.00
             from Committee advisors (1.2); revise MoFo
             retention application (1.6); analyze disclosures
             regarding interested party connections for MoFo
             retention application (.8).
24-Jun-20    Analyze Alton retention application (.6); analyze       Selick, Allison                 2.70            1,917.00
             Mowry declaration and draft comments to same
             (.2); correspond with B. Butterfield (.1) and P.
             Maxcy (Dentons) (.1) regarding same; analyze and
             revise conflicts search table for MoFo retention
             application (.7); analyze Jefferies retention
             application (.4); correspond with B. Butterfield (.1)
             and J. Roth (Sidley) (.1) regarding same;
             correspond with B. Butterfield (.3) and B. Miller
             (.1) regarding MoFo retention application.
25-Jun-20    Revise Committee retention applications (3.4);          Butterfield, Benjamin           4.00            3,520.00
             correspond with internal working group regarding
             Committee retention applications (.6).



                                                             18
       20-11133-mg      Doc 642       Filed 07/29/20 Entered 07/29/20 17:37:41                      Main Document
                                                  Pg 33 of 62



Matter Number: 020873-0000001                                                           Invoice Number: 5929951
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                          Invoice Date: July 24, 2020

Date         Services                                                Timekeeper                    Hours               Value
25-Jun-20    Prepare fee tracking chart of professionals' monthly    Guido, Laura                     1.10             440.00
             fee applications.
25-Jun-20    Analyze Committee retention applications (1.1);         Miller, Brett H.                 1.80            2,700.00
             correspond with internal working group regarding
             same (.7).
25-Jun-20    Correspond with B. Butterfield regarding Alton          Selick, Allison                  4.20            2,982.00
             retention application (.2); revise comments to Alton
             retention application to reflect same (.9);
             correspond with P. Maxcy (Dentons) regarding
             same (.3); correspond with B. Butterfield regarding
             A&M retention application (.2); revise comments to
             A&M retention application to reflect same (.3);
             correspond with S. Waschitz (A&M) regarding
             same (.3); correspond with L. Guido regarding
             tracking of fee applications (.3); analyze Milbank
             fee application (.2); draft table summarizing same
             (.5); analyze revised Jefferies retention application
             (.4); correspond with B. Butterfield (.1) and J. Roth
             (Sidley) (.1) regarding same; correspond with B.
             Butterfield (.2) and B. Miller (.1) regarding latest
             drafts of all retention applications; correspond with
             J. Roth regarding Jefferies engagement letter (.1).
26-Jun-20    Analyze MoFo retention application.                     Goren, Todd M.                   0.60             735.00
26-Jun-20    Analyze revised Alton retention application (.3);       Selick, Allison                  0.60             426.00
             correspond with S. Schrag (Dentons) regarding
             same (.1); correspond with B. Butterfield regarding
             all Committee professionals' retention applications
             (.2).
27-Jun-20    Revise MoFo retention application (.9); correspond      Selick, Allison                  1.40             994.00
             with B. Butterfield regarding same (.4); correspond
             with C. Chin regarding MoFo retention (.1).
29-Jun-20    Correspond with internal working group regarding        Butterfield, Benjamin            5.00            4,400.00
             MoFo retention application (.3); revise MoFo (3.2)
             and other Committee professionals' (1.5) retention
             applications.
29-Jun-20    Analyze and revise draft MoFo retention                 Goren, Todd M.                   1.90            2,327.50
             application (.6); analyze Committee retention
             applications (.5); analyze Oliver Wyman retention
             application and engagement letter (.5); correspond
             with Jefferies and Alton teams regarding same (.3).
29-Jun-20    Analyze and comment on retention applications for       Miller, Brett H.                 0.70            1,050.00
             Committee professionals.




                                                            19
       20-11133-mg          Doc 642        Filed 07/29/20 Entered 07/29/20 17:37:41                       Main Document
                                                       Pg 34 of 62



Matter Number: 020873-0000001                                                                 Invoice Number: 5929951
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                                Invoice Date: July 24, 2020

Date             Services                                                Timekeeper                      Hours                Value
29-Jun-20        Correspond with internal working group regarding        Selick, Allison                    3.10             2,201.00
                 MoFo retention application (.4); correspond with B.
                 Butterfield regarding 1% client list (.2); revise
                 MoFo retention application (.3); correspond with P.
                 Milender (Milbank) (.1), J. Mowry (Alton) (.1) and
                 L. Szlezinger (Jefferies) (.1) regarding Oliver
                 Wyman retention application; analyze same (1.0);
                 draft table analyzing same (.5); correspond with B.
                 Butterfield and B. Miller regarding declaration for
                 MoFo retention application (.4).
30-Jun-20        Revise MoFo (4.1) and other Committee                   Butterfield, Benjamin              4.60             4,048.00
                 professionals' (.5) retention applications.
30-Jun-20        Analyze updated drafts of MoFo and advisor              Goren, Todd M.                     1.20             1,470.00
                 retention applications (.8); correspond with Debtors
                 and Committee co-chairs regarding same (.4).
30-Jun-20        Analyze and comment on draft MoFo retention             Richards, Erica J.                 0.60              597.00
                 application.
30-Jun-20        Correspond with L. Guido regarding Debtors' fee         Selick, Allison                    5.10             3,621.00
                 application tracking and filing of Committees
                 retention applications (.4); correspond with internal
                 working group regarding MoFo retention
                 application (.9); revise all retention applications
                 (2.8); correspond with J. Bregman regarding MoFo
                 retention (.3); correspond with M. Dreyer
                 (Delaware Trust) regarding Dreyer declaration (.5);
                 revise Jefferies engagement letter (.2).
Total: 011       Employment and Fee Applications                                                         109.40             95,242.50

Financing and Cash Collateral
26-May-20       Correspond with Debtors regarding DIP financing          Miller, Brett H.                   2.80             4,200.00
                options (.9); prepare update for Committee
                regarding DIP financing teaser prepared by Seabury
                (1.9).
05-Jun-20        Correspond with Jefferies and Debtors regarding         Goren, Todd M.                     0.30              367.50
                 Colombian ability to invest in Debtors.
06-Jun-20        Correspond with internal working group regarding        Miller, Brett H.                   1.20             1,800.00
                 DIP financing options from Colombian
                 government.
08-Jun-20        Analyze DIP financing options from Colombian            Miller, Brett H.                   2.40             3,600.00
                 government and third parties.
09-Jun-20        Correspond with internal working group regarding        Miller, Brett H.                   0.40              600.00
                 DIP financing options from the Colombian
                 government.
11-Jun-20        Call with Jefferies team regarding DIP financing.       Butterfield, Benjamin              0.40              352.00
11-Jun-20        Analyze DIP term sheet (.5); call with Jefferies        Goren, Todd M.                     0.90             1,102.50
                 team regarding same (.4).


                                                                20
       20-11133-mg          Doc 642        Filed 07/29/20 Entered 07/29/20 17:37:41                        Main Document
                                                       Pg 35 of 62



Matter Number: 020873-0000001                                                                  Invoice Number: 5929951
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                                 Invoice Date: July 24, 2020

Date             Services                                                 Timekeeper                      Hours                Value
11-Jun-20        Analyze DIP term sheet (.3); call with Jefferies         Miller, Brett H.                   0.70             1,050.00
                 team regarding DIP financing next steps (.4).
11-Jun-20        Call with Jefferies team regarding DIP issues (.4);      Richards, Erica J.                 0.60              597.00
                 correspond with Seabury regarding same (.2).
12-Jun-20        Analyze first day declaration in connection with         Butterfield, Benjamin              1.60             1,408.00
                 proposed DIP financing structure (.9); analyze DIP
                 financing term sheet (.7).
12-Jun-20        Analyze DIP term sheet.                                  Richards, Erica J.                 0.20              199.00
12-Jun-20        Analyze draft DIP term sheet (.2); correspond with       Selick, Allison                    0.40              284.00
                 internal working group regarding same (.2).
15-Jun-20        Calls with Committee advisors regarding open case        Miller, Brett H.                   1.20             1,800.00
                 issues and next steps on DIP financing.
22-Jun-20        Analyze DIP financing expressions of interest and        Miller, Brett H.                   4.60             6,900.00
                 proposed term sheet (3.2); analyze memorandum
                 prepared by Jefferies regarding DIP process (1.4).
23-Jun-20        Analyze DIP financing proposals memorandum and           Miller, Brett H.                   2.30             3,450.00
                 materials for Committee regarding DIP process.
23-Jun-20        Analyze Seabury summary of DIP IOIs (.4);                Selick, Allison                    0.60              426.00
                 correspond with P. Engel (Jefferies) (.1) and B.
                 Butterfield (.1) regarding same.
24-Jun-20        Analyze materials from Jefferies regarding status of     Richards, Erica J.                 0.20              199.00
                 DIP process.
29-Jun-20        Analyze motion to pay Colombian government               Goren, Todd M.                     0.40              490.00
                 fees.
30-Jun-20        Call with internal working group regarding review        Butterfield, Benjamin              0.40              352.00
                 of finance documents.
30-Jun-20        Call with internal working group regarding review        Delgado, Juan Manuel               1.30             1,365.00
                 of finance documents (.4); analyze same (.9).
30-Jun-20        Analyze materials regarding financial facilities (.4);   Goren, Todd M.                     0.80              980.00
                 call with internal working group regarding same
                 (.4).
Total: 013       Financing and Cash Collateral                                                              23.70            31,522.00

Other Litigation
02-Jun-20        Correspond with internal working group regarding         Goren, Todd M.                     0.30              367.50
                 potential credit card securitization actions.
03-Jun-20        Coordinate call to discuss credit card securitization    Richards, Erica J.                 0.10               99.50
                 issues.
04-Jun-20        Call with Debtors regarding credit card                  Goren, Todd M.                     0.80              980.00
                 securitization actions (.6); follow-up
                 correspondence with R. Smithline regarding same
                 (.2).
04-Jun-20        Call with Debtors regarding credit card                  Richards, Erica J.                 0.80              796.00
                 securitization facilities (.6); correspond with R.
                 Smithline regarding same (.2).

                                                                  21
       20-11133-mg      Doc 642       Filed 07/29/20 Entered 07/29/20 17:37:41                       Main Document
                                                  Pg 36 of 62



Matter Number: 020873-0000001                                                            Invoice Number: 5929951
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                           Invoice Date: July 24, 2020

Date         Services                                               Timekeeper                      Hours               Value
04-Jun-20    Call with Debtors regarding credit card                Selick, Allison                    0.60             426.00
             securitization facilities.
04-Jun-20    Call with Debtors regarding potential adversary        Smithline, Ruti                    0.60             720.00
             proceedings related to credit card securitizations.
05-Jun-20    Correspond with Milbank regarding credit card          Goren, Todd M.                     0.20             245.00
             securitization actions.
05-Jun-20    Correspond with A. Aguirre regarding                   Richards, Erica J.                 0.40             398.00
             securitization facility analysis.
05-Jun-20    Correspond with P. Milender (Milbank) regarding        Selick, Allison                    0.20             142.00
             potential adversary proceedings (.1); correspond
             with T. Goren regarding same (.1).
08-Jun-20    Correspond with R. Smithline regarding draft           Greer, Jocelyn Edith               0.30             243.00
             intervention motion.
08-Jun-20    Correspond with P. Milender (Milbank) and              Selick, Allison                    0.50             355.00
             internal working group regarding complaint.
09-Jun-20    Correspond with internal working group regarding       Butterfield, Benjamin              0.30             264.00
             adversary complaints.
09-Jun-20    Draft motions for intervention in Fiduciaria and       Greer, Jocelyn Edith               3.00            2,430.00
             USAVflow adversary proceedings.
09-Jun-20    Analyze draft Fiduciaria complaint and motion for      Selick, Allison                    2.80            1,988.00
             injunctive relief (1.7); draft memorandum for
             Committee regarding same (.9); correspond with B.
             Butterfield and R. Smithline regarding same (.2).
10-Jun-20    Analyze adversary complaints and related motions       Butterfield, Benjamin              1.80            1,584.00
             for injunctions and contract rejection (1.3); review
             and revise memorandum to Committee regarding
             same (.5).
10-Jun-20    Analyze draft USAVflow complaint and rejection         Selick, Allison                    2.70            1,917.00
             motion (1.6); draft memorandum for Committee
             regarding same (.9); correspond with A&M, Alton
             and Jefferies teams regarding credit card adversary
             proceedings (.2).
11-Jun-20    Review and revise memorandum regarding                 Butterfield, Benjamin              0.50             440.00
             adversary complaints.
11-Jun-20    Revise credit card securitizations memorandum to       Selick, Allison                    1.00             710.00
             reflect B. Butterfield's comments (.8); correspond
             with B. Butterfield regarding same (.2).
12-Jun-20    Analyze legal basis for adversary complaints (1.5);    Butterfield, Benjamin              2.10            1,848.00
             review and revise memorandum regarding same
             (.6).
12-Jun-20    Analyze and revise memorandum to Committee             Goren, Todd M.                     0.60             735.00
             regarding credit card securitization actions.
12-Jun-20    Analyze draft adversary complaints and related         Richards, Erica J.                 0.90             895.50
             motions regarding securitization facilities.




                                                             22
       20-11133-mg      Doc 642       Filed 07/29/20 Entered 07/29/20 17:37:41                     Main Document
                                                  Pg 37 of 62



Matter Number: 020873-0000001                                                          Invoice Number: 5929951
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                         Invoice Date: July 24, 2020

Date         Services                                                Timekeeper                   Hours               Value
12-Jun-20    Revise credit card securitizations memorandum           Selick, Allison                 1.20             852.00
             (.7); correspond with internal working group
             regarding same (.3); correspond with P. Milender
             (Milbank) regarding credit card securitizations (.2).
12-Jun-20    Analyze draft papers for potential adversary            Smithline, Ruti                 1.90            2,280.00
             proceedings to be filed by Debtors in connection
             with credit card securitizations (1.2); analyze
             memorandum to Committee regarding same (.7).
13-Jun-20    Revise credit card securitizations memorandum           Selick, Allison                 0.90             639.00
             (.8); correspond with internal working group
             regarding same (.1).
14-Jun-20    Correspond with internal working group regarding        Goren, Todd M.                  0.20             245.00
             status of credit card securitization actions.
14-Jun-20    Correspond with T. Goren regarding credit card          Selick, Allison                 0.60             426.00
             securitizations adversary proceedings (.1); analyze
             complaints to respond to same (.3); correspond with
             P. Milender (Milbank) regarding same (.2).
15-Jun-20    Review and revise memorandum regarding                  Butterfield, Benjamin           0.50             440.00
             adversary complaints (.3); correspond with A.
             Selick regarding same (.2).
15-Jun-20    Analyze credit card securitization actions (.4);        Goren, Todd M.                  0.60             735.00
             correspond with B. Butterfield regarding same (.2).
15-Jun-20    Correspond with B. Butterfield regarding credit         Selick, Allison                 0.20             142.00
             card agreement adversary proceedings.
16-Jun-20    Review and revise memorandum regarding                  Butterfield, Benjamin           0.40             352.00
             adversary complaints.
16-Jun-20    Correspond with L. Guido (.1) and B. Butterfield        Selick, Allison                 0.20             142.00
             (.1) regarding credit card securitizations adversary
             proceedings.
17-Jun-20    Revise memorandum regarding credit card                 Selick, Allison                 0.40             284.00
             securitizations adversary proceedings (.1);
             correspond with internal working group regarding
             same (.3).
23-Jun-20    Review and revise memorandum regarding                  Butterfield, Benjamin           1.30            1,144.00
             adversary complaints.
23-Jun-20    Analyze USAV complaint.                                 Goren, Todd M.                  0.80             980.00
23-Jun-20    Correspond with P. Milender (Milbank) (.1), B.          Selick, Allison                 1.30             923.00
             Butterfield (.1) and L. Guido (.1) regarding credit
             card securitizations adversary proceedings; analyze
             as-filed USAV complaint (.3); analyze revised
             USAV memorandum (.2); correspond with
             Committee regarding same (.3); correspond with B.
             Miller (.1) and B. Butterfield (.1) regarding same.
29-Jun-20    Analyze as-filed USAVFlow complaint (.8); revise        Greer, Jocelyn Edith            2.00            1,620.00
             draft motion to intervene (1.2).



                                                             23
       20-11133-mg          Doc 642       Filed 07/29/20 Entered 07/29/20 17:37:41                        Main Document
                                                      Pg 38 of 62



Matter Number: 020873-0000001                                                                 Invoice Number: 5929951
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                                Invoice Date: July 24, 2020

Date             Services                                                Timekeeper                      Hours                Value
29-Jun-20        Analyze Debtors' filings related to adversary           Smithline, Ruti                    1.80             2,160.00
                 proceeding related to credit card receivables against
                 USAVFlow Limited (.6); analyze and revise motion
                 to intervene in proceeding (.9); conduct legal
                 research regarding motion to intervene (.3).
30-Jun-20        Correspond with R. Smithline regarding                  Damast, Craig A.                   1.10             1,089.00
                 Committee's motion to intervene in adversary
                 proceeding against USAV (.4); analyze draft
                 motion to intervene and FRCP 24 (.4); correspond
                 with J. Greer regarding same (.3).
30-Jun-20        Correspond with Milbank regarding USAV service          Goren, Todd M.                     0.20              245.00
                 motion/hearing.
30-Jun-20        Conduct legal research regarding consent to             Greer, Jocelyn Edith               2.50             2,025.00
                 intervene by stipulation.
30-Jun-20        Analyze and revise motion to intervene in credit        Smithline, Ruti                    0.60              720.00
                 card receivables adversary proceeding (.3);
                 correspond with internal working group regarding
                 same (.3).
Total: 014       Other Litigation                                                                          39.20            35,026.50

Meetings and Communications with Creditors
24-May-20      Attend meeting with Committee regarding financial         Goren, Todd M.                     3.60             4,410.00
               advisor interviews and next steps (.8); correspond
               with financial advisors regarding pitches (.7); call
               with A&M regarding same (.5); analyze financial
               advisor pitch books (1.6).
24-May-20        Attend meeting with Committee regarding financial       Miller, Brett H.                   3.70             5,550.00
                 advisor interviews and next steps (.8); analyze
                 financial advisor candidates and proposed pitch
                 schedule (2.9).
24-May-20        Attend meeting with Committee regarding financial       Richards, Erica J.                 0.80              796.00
                 advisor interviews and next steps.
24-May-20        Draft agenda for May 27 Committee call (.4);            Selick, Allison                    0.60              426.00
                 correspond with E. Richards regarding same (.2).
24-May-20        Attend meeting with Committee regarding financial       Smithline, Ruti                    0.40              480.00
                 advisor interviews and next steps (partial).
25-May-20        Correspond with financial advisor candidates            Miller, Brett H.                   3.20             4,800.00
                 regarding pitch materials (.9); analyze same (2.3).
25-May-20        Analyze agenda for May 27 Committee call.               Richards, Erica J.                 0.20              199.00
25-May-20        Correspond with B. Miller regarding May 27              Selick, Allison                    0.50              355.00
                 Committee call (.3); correspond with T. Goren and
                 B. Miller regarding financial advisor materials (.2).
26-May-20        Correspond with internal working group regarding        Goren, Todd M.                     0.90             1,102.50
                 investment banker and financial advisor pitches
                 (.4); correspond with candidates regarding same
                 (.5).


                                                                 24
       20-11133-mg      Doc 642       Filed 07/29/20 Entered 07/29/20 17:37:41                      Main Document
                                                  Pg 39 of 62



Matter Number: 020873-0000001                                                           Invoice Number: 5929951
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                          Invoice Date: July 24, 2020

Date         Services                                              Timekeeper                      Hours               Value
26-May-20    Analyze materials submitted by financial advisors     Miller, Brett H.                   3.10            4,650.00
             (1.9); correspond with financial advisors and
             Committee members regarding pitches (1.2).
26-May-20    Correspond with B. Miller regarding financial         Selick, Allison                    1.10             781.00
             advisors materials (.2); draft correspondence to
             Committee regarding May 27 call (.2); correspond
             with internal working group regarding same (.3);
             correspond with potential financial advisors
             regarding same (.4).
26-May-20    Analyze materials provided by potential financial     Smithline, Ruti                    1.60            1,920.00
             advisors and investment bankers.
27-May-20    Analyze financial advisors' materials (.4); attend    Aguirre, Alexandra                 3.20            3,360.00
             meeting with Committee regarding financial
             advisor selection (2.8) (partial).
27-May-20    Prepare for (.4) and attend (1.8) (partial) meeting   Butterfield, Benjamin              2.20            1,936.00
             with Committee regarding financial advisor
             selection.
27-May-20    Prepare for (.6) and attend (4.3) meeting with        Goren, Todd M.                     5.30            6,492.50
             Committee regarding financial advisor selection;
             correspond with A&M and Jefferies regarding same
             (.4).
27-May-20    Attend meeting with Committee regarding financial     Miller, Brett H.                   4.30            6,450.00
             advisor selection.
27-May-20    Attend meeting with Committee regarding financial     Richards, Erica J.                 3.90            3,880.50
             advisor selection (partial).
27-May-20    Analyze financial advisor information (.1); attend    Rodriguez, Roberto                 4.40            3,564.00
             meeting with Committee regarding financial
             advisor selection (4.3).
27-May-20    Prepare for (.7) and attend (4.3) meeting with        Selick, Allison                    5.20            3,692.00
             Committee regarding financial advisor selection;
             correspond with R. Rodriguez regarding Committee
             materials (.2).
27-May-20    Attend meeting with Committee regarding financial     Smithline, Ruti                    3.20            3,840.00
             advisor selection (partial).
28-May-20    Draft agenda for June 4 Committee call (.1);          Selick, Allison                    0.60             426.00
             correspond with internal working group regarding
             co-chair update (.3); draft invite regarding same
             (.1); correspond with B. Miller and Committee
             members regarding same (.1).
30-May-20    Revise summary to Committee regarding first and       Butterfield, Benjamin              0.50             440.00
             second day orders.
30-May-20    Analyze and revise correspondence to Committee        Goren, Todd M.                     0.20             245.00
             regarding first day issues list.
02-Jun-20    Correspond with Committee co-chairs regarding         Miller, Brett H.                   0.60             900.00
             upcoming case matters.



                                                             25
       20-11133-mg      Doc 642       Filed 07/29/20 Entered 07/29/20 17:37:41                       Main Document
                                                  Pg 40 of 62



Matter Number: 020873-0000001                                                            Invoice Number: 5929951
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                           Invoice Date: July 24, 2020

Date         Services                                               Timekeeper                      Hours               Value
02-Jun-20    Correspond with J. Tan-Waldhauser (KGAL)               Selick, Allison                    0.50             355.00
             regarding June 4 Committee call (.1); correspond
             with E. Richards and B. Butterfield regarding June
             4 Committee call agenda (.2); revise same to reflect
             comments (.2).
03-Jun-20    Call with co-chairs regarding case status (.7);        Goren, Todd M.                     1.10            1,347.50
             analyze agenda for June 4 Committee call (.4).
03-Jun-20    Analyze agenda, exhibits and reports from financial    Miller, Brett H.                   2.40            3,600.00
             advisors in preparation for June 4 Committee call.
03-Jun-20    Revise agenda for June 4 Committee call (.6);          Selick, Allison                    0.80             568.00
             correspond with Committee and internal working
             group regarding same (.2).
04-Jun-20    Participate on weekly Committee call regarding         Aguirre, Alexandra                 1.30            1,365.00
             case update.
04-Jun-20    Prepare for (1.2) and participate on (1.3) weekly      Butterfield, Benjamin              2.50            2,200.00
             Committee call regarding case update.
04-Jun-20    Prepare for (.7) and participate on (1.3) weekly       Goren, Todd M.                     2.00            2,450.00
             Committee call regarding case update.
04-Jun-20    Prepare for (1.4) and participate on (1.3) weekly      Miller, Brett H.                   2.70            4,050.00
             Committee call regarding case update.
04-Jun-20    Participate on weekly Committee call regarding         Richards, Erica J.                 1.30            1,293.50
             case update.
04-Jun-20    Participate on weekly Committee call regarding         Selick, Allison                    1.30             923.00
             case update.
04-Jun-20    Participate on weekly Committee call regarding         Smithline, Ruti                    1.00            1,200.00
             case update (partial).
05-Jun-20    Call with creditor regarding case questions (.4);      Goren, Todd M.                     0.60             735.00
             correspond with B. Miller regarding same (.2).
05-Jun-20    Correspond with Committee members regarding            Miller, Brett H.                   1.90            2,850.00
             claims and case issues (1.2); correspond with
             Committee regarding resolution of first day orders
             and DIP financing (.7).
09-Jun-20    Correspond with Committee members regarding            Butterfield, Benjamin              1.70            1,496.00
             hearing attendance (.3); revise summary of 341
             meeting for Committee members (.5); analyze
             materials to be distributed to Committee members
             in advance of weekly call (.3); correspond with
             Committee members regarding June 11 hearing
             (.6).
09-Jun-20    Correspond with internal working group regarding       Goren, Todd M.                     0.50             612.50
             341 meeting (.3); revise agenda for June 11
             Committee call (.2).
09-Jun-20    Analyze draft agenda for June 11 Committee call.       Richards, Erica J.                 0.20             199.00




                                                            26
       20-11133-mg      Doc 642       Filed 07/29/20 Entered 07/29/20 17:37:41                         Main Document
                                                  Pg 41 of 62



Matter Number: 020873-0000001                                                              Invoice Number: 5929951
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                             Invoice Date: July 24, 2020

Date         Services                                                 Timekeeper                      Hours               Value
09-Jun-20    Attend 341 meeting (.9); draft summary for               Selick, Allison                    3.00            2,130.00
             Committee regarding same (.9); correspond with
             internal working group (.3) and J. Bonteque (Moses
             Singer) (.1) regarding same; draft agenda for June
             11 Committee call (.1); correspond with E.
             Richards (.1) and B. Butterfield (.1) regarding
             same; correspond with Committee members (.3)
             and internal working group (.2) regarding materials
             for same.
10-Jun-20    Analyze materials to be distributed to Committee         Butterfield, Benjamin              0.70             616.00
             members (.3); call with Jefferies regarding same
             (.2); correspond with internal working group
             regarding same (.2).
10-Jun-20    Call with Committee co-chairs regarding case             Goren, Todd M.                     1.10            1,347.50
             status and open issues (.6); analyze and revise
             agenda for June 11 Committee call (.3); correspond
             with Z. Rosenzweig regarding aircraft stipulations
             (.2).
10-Jun-20    Call with Committee co-chairs regarding case             Miller, Brett H.                   1.80            2,700.00
             status and open issues (.6); analyze agenda, exhibit
             and handouts for June 11 Committee call (1.2).
10-Jun-20    Correspond with J. Tan-Waldhauser (KGAL)                 Selick, Allison                    0.80             568.00
             regarding June 11 Committee call (.1); correspond
             with Committee regarding same (.1); correspond
             with internal working group regarding same (.5);
             correspond with L. Ryan (Alton) and P. Engel
             (Jefferies) regarding weekly financial materials (.1).
11-Jun-20    Analyze agenda for (.1) and participate on (1.1)         Aguirre, Alexandra                 1.20            1,260.00
             weekly Committee call regarding case update.
11-Jun-20    Call with A. Selick regarding preparations for           Butterfield, Benjamin              2.20            1,936.00
             weekly Committee call (.2); prepare for (.9) and
             participate on (1.1) weekly Committee call
             regarding case update.
11-Jun-20    Prepare for (.9) and participate on (1.1) weekly         Goren, Todd M.                     2.00            2,450.00
             Committee call regarding case update.
11-Jun-20    Participate on weekly Committee call regarding           Miller, Brett H.                   2.30            3,450.00
             case update (1.1); correspond with Committee
             members regarding various case issues (1.2).
11-Jun-20    Participate on weekly Committee call regarding           Richards, Erica J.                 1.10            1,094.50
             case update.
11-Jun-20    Participate on weekly Committee call regarding           Rodriguez, Roberto                 1.10             891.00
             case update.




                                                             27
       20-11133-mg      Doc 642       Filed 07/29/20 Entered 07/29/20 17:37:41                        Main Document
                                                  Pg 42 of 62



Matter Number: 020873-0000001                                                             Invoice Number: 5929951
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                            Invoice Date: July 24, 2020

Date         Services                                                Timekeeper                      Hours               Value
11-Jun-20    Call with B. Butterfield regarding preparations for     Selick, Allison                    2.90            2,059.00
             Committee call (.2); prepare for (.9) and participate
             on (1.1) weekly Committee call regarding case
             update; analyze financial advisors' presentation to
             Committee (.4); correspond with Committee (.1), P.
             Engel (Jefferies) (.1) and K. Bulatova (Alton) (.1)
             regarding same.
12-Jun-20    Correspond with Committee members regarding             Butterfield, Benjamin              0.30             264.00
             aircraft rejections.
12-Jun-20    Correspond with internal working group regarding        Goren, Todd M.                     0.20             245.00
             CAXDAC letter to Colombia.
12-Jun-20    Communications with Committee members                   Miller, Brett H.                   1.80            2,700.00
             regarding bylaws, meeting with Debtors and DIP
             questions.
12-Jun-20    Correspond with B. Miller regarding co-chair            Selick, Allison                    0.50             355.00
             update (.1); correspond with M. Dreyer (Delaware
             Trust) regarding same (.1); correspond with
             Committee members regarding case status (.1);
             correspond with P. Milender (Milbank) and E.
             Richards regarding CAXDAC letter (.1);
             correspond with internal working group regarding
             same (.1).
16-Jun-20    Analyze and revise draft agenda for June 18             Richards, Erica J.                 0.20             199.00
             Committee call.
16-Jun-20    Revise agenda for June 18 Committee call (.4);          Selick, Allison                    0.60             426.00
             correspond with internal working group regarding
             same (.2).
17-Jun-20    Analyze and revise agenda regarding June 18             Goren, Todd M.                     1.30            1,592.50
             Committee call (.4); call with co-chairs regarding
             same (.5); analyze financial advisors' presentation
             for Committee (.4).
17-Jun-20    Call with committee co-chairs regarding open            Miller, Brett H.                   2.10            3,150.00
             issues for Committee (.5); prepare materials for
             June 18 Committee call (1.6).
17-Jun-20    Call with Committee co-chairs regarding open            Richards, Erica J.                 0.50             497.50
             issues for Committee.
17-Jun-20    Correspond with Committee regarding June 18 call        Selick, Allison                    1.10             781.00
             (.2); correspond with internal working group
             regarding same (.3); correspond with Jefferies and
             Alton teams regarding materials for same (.2);
             prepare same (.4).
18-Jun-20    Participate on weekly Committee call.                   Aguirre, Alexandra                 0.80             840.00
18-Jun-20    Prepare for (.5) and participate on (.8) weekly         Butterfield, Benjamin              1.30            1,144.00
             Committee call.
18-Jun-20    Prepare for (.4) and participate on (.8) weekly         Goren, Todd M.                     1.20            1,470.00
             Committee call.


                                                               28
       20-11133-mg      Doc 642       Filed 07/29/20 Entered 07/29/20 17:37:41                        Main Document
                                                  Pg 43 of 62



Matter Number: 020873-0000001                                                             Invoice Number: 5929951
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                            Invoice Date: July 24, 2020

Date         Services                                                Timekeeper                      Hours               Value
18-Jun-20    Participate on weekly Committee call (.8);              Miller, Brett H.                   2.10            3,150.00
             correspond with Committee members regarding
             various case issues (1.3).
18-Jun-20    Prepare for (.1) and participate on (.8) weekly         Richards, Erica J.                 0.90             895.50
             Committee call.
18-Jun-20    Participate on weekly Committee call.                   Rodriguez, Roberto                 0.80             648.00
18-Jun-20    Prepare for (.2) and participate on (.8) weekly         Selick, Allison                    1.40             994.00
             Committee call; correspond with A. Calderon
             (Puma) regarding same (.1); correspond with L.
             Ryan (Alton) (.1) and J. Gilbert (Jefferies) (.2)
             regarding financial update to be presented at same.
18-Jun-20    Prepare for (.1) and participate on (.8) weekly         Smithline, Ruti                    0.90            1,080.00
             Committee call.
19-Jun-20    Draft agenda for June 25 Committee call.                Selick, Allison                    0.20             142.00
22-Jun-20    Correspond with internal working group regarding        Goren, Todd M.                     0.30             367.50
             June 25 Committee call.
23-Jun-20    Analyze and revise correspondence to Committee          Goren, Todd M.                     0.30             367.50
             regarding USAV complaint and update.
23-Jun-20    Correspond with E. Richards and B. Butterfield          Selick, Allison                    0.20             142.00
             regarding agenda for June 25 Committee call (.1);
             revise same to reflect E. Richards' comments (.1).
24-Jun-20    Review and revise memorandum to Committee               Butterfield, Benjamin              0.40             352.00
             members regarding employee issues.
24-Jun-20    Analyze and revise agenda for June 25 Committee         Goren, Todd M.                     0.30             367.50
             call.
24-Jun-20    Prepare materials for June 25 Committee call.           Miller, Brett H.                   1.50            2,250.00
24-Jun-20    Analyze and comment on draft agenda for June 25         Richards, Erica J.                 0.10              99.50
             Committee call.
24-Jun-20    Correspond with Committee regarding June 25             Selick, Allison                    1.60            1,136.00
             Committee call (.3); correspond with internal
             working group regarding same (.5); analyze
             advisors' materials for same (.6); correspond with
             D. Kotinis (Alton) (.1) and P. Engel (Jefferies) (.1)
             regarding same.
25-Jun-20    Prepare for (.6) and participate on (1.0) weekly        Butterfield, Benjamin              1.60            1,408.00
             Committee call.
25-Jun-20    Prepare for (1.1) and participate on (1.0) weekly       Miller, Brett H.                   2.10            3,150.00
             Committee call.
25-Jun-20    Participate on weekly Committee call (partial).         Rodriguez, Roberto                 0.80             648.00
25-Jun-20    Prepare for (.3) and participate on (1.0) weekly        Selick, Allison                    1.60            1,136.00
             Committee call; revise WIP list to reflect same (.3).
25-Jun-20    Participate on weekly Committee call (partial).         Smithline, Ruti                    0.70             840.00
29-Jun-20    Call with Milbank regarding upcoming motions for        Miller, Brett H.                   0.90            1,350.00
             Committee consideration (.5); draft correspondence
             regarding same (.4).

                                                               29
       20-11133-mg          Doc 642      Filed 07/29/20 Entered 07/29/20 17:37:41                       Main Document
                                                     Pg 44 of 62



Matter Number: 020873-0000001                                                               Invoice Number: 5929951
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                              Invoice Date: July 24, 2020

Date             Services                                              Timekeeper                      Hours                 Value
29-Jun-20        Analyze and revise draft correspondence to            Richards, Erica J.                 0.20               199.00
                 Committee regarding recent filings.
30-Jun-20        Revise summary of recently filed motions and          Butterfield, Benjamin              3.20              2,816.00
                 pleadings for Committee members.
30-Jun-20        Correspond with Milbank regarding upcoming            Miller, Brett H.                   0.70              1,050.00
                 motions for Committee consideration (.4); analyze
                 memorandum regarding same (.3).
30-Jun-20        Draft memorandum to Committee regarding               Selick, Allison                    1.30               923.00
                 recently filed motions.
Total: 015       Meetings and Communications with Creditors                                            131.30             145,617.50

Relief from Stay and Adequate Protection
26-Jun-20        Correspond with P. Milender (Milbank) (.1) and B.     Selick, Allison                    0.40               284.00
                 Butterfield (.3) regarding pending motion to
                 enforce stay.
27-Jun-20        Analyze Debtors' draft motion to enjoin improper      Selick, Allison                    1.30               923.00
                 recoupment and enforce automatic stay (.8); draft
                 memorandum to Committee regarding same (.4);
                 correspond with B. Butterfield regarding same (.1).
29-Jun-20        Revise summary to Committee regarding potential       Butterfield, Benjamin              0.50               440.00
                 stay enforcement action.
29-Jun-20        Analyze draft motion to enforce stay against DDB.     Richards, Erica J.                 0.40               398.00
30-Jun-20        Revise summary to Committee regarding potential       Butterfield, Benjamin              0.70               616.00
                 stay enforcement action.
Total: 019       Relief from Stay and Adequate Protection                                                 3.30              2,661.00

Tax
01-Jun-20        Correspond with B. Butterfield and T. Goren           Selick, Allison                    0.10                71.00
                 regarding tax motion.
02-Jun-20        Call with Milbank and FTI regarding outstanding       Butterfield, Benjamin              1.10               968.00
                 tax motion diligence (.9); follow-up call with T.
                 Goren regarding same (.2).
02-Jun-20        Analyze tax motion (.1); call with Milbank and FTI    Carbone, Anthony J.                1.00              1,600.00
                 regarding outstanding tax motion diligence (.9).
02-Jun-20        Call with Milbank and FTI regarding outstanding       Goren, Todd M.                     1.40              1,715.00
                 tax motion diligence (.9); analyze presentation
                 regarding same (.3); call with B. Butterfield
                 regarding same (.2).
02-Jun-20        Call with Milbank and FTI regarding outstanding       Miller, Brett H.                   0.90              1,350.00
                 tax motion diligence
02-Jun-20        Call with Milbank and FTI regarding outstanding       Richards, Erica J.                 0.60               597.00
                 tax motion diligence (partial).
02-Jun-20        Call with Milbank and FTI regarding outstanding       Selick, Allison                    1.30               923.00
                 tax motion diligence (.9); correspond with internal
                 working group regarding same (.4).

                                                                30
       20-11133-mg      Doc 642      Filed 07/29/20 Entered 07/29/20 17:37:41                      Main Document
                                                 Pg 45 of 62



Matter Number: 020873-0000001                                                          Invoice Number: 5929951
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                         Invoice Date: July 24, 2020

Date         Services                                             Timekeeper                      Hours               Value
27-Jun-20    Correspond with M. Greenberg (A&M) regarding         Selick, Allison                    0.20             142.00
             tax payment.
Total: 021   Tax                                                                                     6.60            7,366.00

Discovery
28-May-20    Analyze documents posted to dataroom.                Richards, Erica J.                 0.20             199.00
28-May-20    Correspond with internal working group regarding     Rodriguez, Roberto                 0.30             243.00
             corporate document review.
28-May-20    Draft list for Debtors' counsel of Committee         Selick, Allison                    0.80             568.00
             professionals for dataroom access (.5); correspond
             with E. Richards regarding same (.1); correspond
             with G. Hughes and D. Brand (Seabury) regarding
             same (.1); correspond with E. Richards regarding
             dataroom (.1).
Total: 023   Discovery                                                                               1.30            1,010.00

Hearings
25-May-20    Coordinate May 26 telephonic hearing appearances.    Guido, Laura                       0.20              80.00
25-May-20    Correspond with B. Miller and P. Milender            Selick, Allison                    0.20             142.00
             (Milbank) regarding second day hearing (.1);
             correspond with L. Guido regarding May 26
             hearing (.1).
26-May-20    Attend hearing regarding Peru funding motion.        Butterfield, Benjamin              0.70             616.00
26-May-20    Attend hearing regarding Peru funding motion         Goren, Todd M.                     0.70             857.50
             (telephonically).
26-May-20    Correspond with Chambers and A. Selick regarding     Guido, Laura                       0.30             120.00
             lines for hearing.
26-May-20    Attend hearing regarding Peru funding motion         Richards, Erica J.                 0.70             696.50
             (telephonically).
26-May-20    Attend hearing regarding Peru funding motion         Selick, Allison                    1.30             923.00
             (telephonically) (.7); analyze agenda regarding
             same (.3); correspond with B. Parlin (SMBC
             counsel) regarding same (.1); draft correspondence
             to Committee regarding hearing (.2).
04-Jun-20    Schedule June 11 telephonic appearances (.2);        Guido, Laura                       0.80             320.00
             compile hearing materials for same (.6).
04-Jun-20    Correspond with L. Guido regarding June 11           Selick, Allison                    0.10              71.00
             hearing.
08-Jun-20    Correspond with Milbank and internal working         Goren, Todd M.                     0.40             490.00
             group regarding Zoom participation for June 11
             hearing.
08-Jun-20    Correspond with P. Milender (Milbank) and            Selick, Allison                    0.60             426.00
             internal working group regarding June 11 hearing.
09-Jun-20    Call with Chambers regarding use of Zoom             Butterfield, Benjamin              0.60             528.00
             software during hearing (partial).

                                                             31
       20-11133-mg      Doc 642       Filed 07/29/20 Entered 07/29/20 17:37:41                      Main Document
                                                  Pg 46 of 62



Matter Number: 020873-0000001                                                           Invoice Number: 5929951
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                          Invoice Date: July 24, 2020

Date         Services                                                Timekeeper                    Hours               Value
09-Jun-20    Call with Chambers regarding use of Zoom                Goren, Todd M.                   1.10            1,347.50
             software during hearing (.8); correspond with
             internal working group regarding Committee
             member attendance at hearing (.3).
09-Jun-20    Call with Chambers regarding use of Zoom                Selick, Allison                  2.40            1,704.00
             software for June 11 hearing (.8); correspond with
             internal working group and Committee regarding
             same (.5); compile contact information from
             internal working group and all Committee members
             for Court regarding Zoom (.6); correspond with P.
             Milender (Milbank) regarding same (.3); analyze
             order establishing procedures for same (.2).
10-Jun-20    Correspond with Committee regarding June 11             Butterfield, Benjamin            0.70             616.00
             hearing and case status (.2); prepare for second day
             hearing (.5).
10-Jun-20    Prepare and analyze materials for second day            Miller, Brett H.                 2.20            3,300.00
             hearing.
10-Jun-20    Correspond with B. Butterfield (.3), P. Milender        Selick, Allison                  0.70             497.00
             (Milbank) (.1), T. Goren (.1) and J. Bonteque
             (Moses Singer) (.1) regarding June 11 hearing;
             analyze agenda regarding same (.1).
11-Jun-20    Prepare for (1.4) and participate in (1.8) second day   Butterfield, Benjamin            4.60            4,048.00
             hearing; correspond with Committee (.8) and union
             (.6) regarding same.
11-Jun-20    Prepare for (1.3) and participate in (1.8) hearing      Goren, Todd M.                   3.10            3,797.50
             regarding wages motion.
11-Jun-20    Participate in second day hearing before Judge          Miller, Brett H.                 1.80            2,700.00
             Glenn.
11-Jun-20    Participate in second day hearing (1.8); draft          Selick, Allison                  3.20            2,272.00
             summary to Committee regarding same (1.2);
             correspond with internal working group regarding
             same (.2).
12-Jun-20    Analyze order establishing procedures for June 18       Selick, Allison                  0.10              71.00
             hearing.
18-Jun-20    Coordinate preparation of master hearing roster.        Guido, Laura                     0.20              80.00
18-Jun-20    Correspond with D. Anderson (court) regarding           Selick, Allison                  1.00             710.00
             June 25 hearing (.1); correspond with internal
             working group (.2), A. Calderon (Puma) (.1) and F.
             Esters (KGAL) (.1) regarding same; revise list of
             parties to send to Debtors for court appearances
             (.5).
19-Jun-20    Correspond with A. Selick (.3) and A. Gupta (.2)        Butterfield, Benjamin            0.50             440.00
             regarding upcoming hearing.




                                                             32
       20-11133-mg           Doc 642      Filed 07/29/20 Entered 07/29/20 17:37:41                      Main Document
                                                      Pg 47 of 62



Matter Number: 020873-0000001                                                               Invoice Number: 5929951
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                              Invoice Date: July 24, 2020

Date              Services                                               Timekeeper                    Hours                Value
19-Jun-20         Correspond with B. Butterfield (.1), A. Calderon       Selick, Allison                  1.30              923.00
                  (Puma) (.1), D. Anderson (court) (.1) and P.
                  Milender (Milbank) (.1) regarding list of parties to
                  send to Debtors for court appearances; revise same
                  (.8); analyze order establishing procedures for June
                  25 hearing (.1).
24-Jun-20         Correspond with P. Milender (Milbank) (.1) and         Selick, Allison                  1.10              781.00
                  internal working group (.3) regarding June 25
                  hearing on wages motion; analyze notice regarding
                  same (.1); revise WIP list to reflect same (.3);
                  correspond with Committee regarding same (.3).
26-Jun-20         Analyze order establishing procedures for July 15      Selick, Allison                  0.40              284.00
                  hearing (.2); correspond with B. Butterfield
                  regarding same (.1); correspond with D. Anderson
                  (Chambers) regarding hearing (.1).
30-Jun-20         Correspond with P. Milender (Milbank) (.1) and B.      Selick, Allison                  0.80              568.00
                  Miller (.1) regarding motion to authorize service;
                  analyze notice canceling hearing on same (.1);
                  correspond with Committee regarding same (.2);
                  correspond with internal working group regarding
                  same (.3).
Total: 024        Hearings                                                                               31.80            29,409.00

First and Second Day Motions
25-May-20        Analyze first day motions regarding potential           Goren, Todd M.                   2.70             3,307.50
                 Committee concerns.
25-May-20         Analyze first day motions and issues for Committee     Miller, Brett H.                 1.70             2,550.00
                  to consider discussing with Debtors.
26-May-20         Analyze first day declaration.                         Butterfield, Benjamin            0.40              352.00
26-May-20         Analyze first day motions regarding potential          Goren, Todd M.                   1.10             1,347.50
                  Committee issues (.8); correspond with internal
                  working group regarding same (.3).
26-May-20         Analyze Committee comments to first day motions.       Miller, Brett H.                 0.80             1,200.00
26-May-20         Correspond with E. Richards regarding second day       Selick, Allison                  0.70              497.00
                  relief (.1); correspond with E. Richards and P.
                  Milender (Milbank) regarding final first day orders
                  and OCP motion (.2); correspond with B.
                  Butterfield regarding final first day orders (.1);
                  correspond with internal working group regarding
                  OCP and interim compensation motions (.3).
27-May-20         Correspond with P. Milender (Milbank) regarding        Selick, Allison                  0.10               71.00
                  vendor payments.




                                                                 33
       20-11133-mg      Doc 642       Filed 07/29/20 Entered 07/29/20 17:37:41                         Main Document
                                                  Pg 48 of 62



Matter Number: 020873-0000001                                                              Invoice Number: 5929951
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                             Invoice Date: July 24, 2020

Date         Services                                                 Timekeeper                      Hours               Value
28-May-20    Analyze first day pleadings to prepare markups to        Butterfield, Benjamin              8.80            7,744.00
             proposed final orders (.5); call with Debtors
             regarding proposed final second day orders (.7);
             call with B. Miller regarding review of operational
             motions (.1); call with E. Richards regarding first
             day order markups (.2); call with A. Selick
             regarding same (.1); analyze operational motions
             and related pleadings (1.1); call with A&M team
             regarding same (.6); analyze wages motion (.4);
             revise proposed final wages order (.4); analyze cash
             management motion (.8); revise proposed final cash
             management order (.5); analyze foreign vendors
             motion (.4); revise proposed final foreign vendors
             order (.3); analyze lien claimants motion (.3); revise
             proposed final lien claimants order (.2); analyze
             interline motion (.5); revise proposed interline order
             (.6); analyze derivatives motion (.3); revise issues
             list regarding second day motions (.8).
28-May-20    Call with Debtors regarding proposed final second        Goren, Todd M.                     1.40            1,715.00
             day orders (.7); analyze issues list regarding second
             day motions (.7).
28-May-20    Analyze issues list and materials regarding second       Miller, Brett H.                   2.30            3,450.00
             day motions (1.5); call with B. Butterfield
             regarding same (.1); call with Debtors regarding
             proposed final second day orders (.7).
28-May-20    Call with Debtors regarding proposed final second        Richards, Erica J.                 0.90             895.50
             day orders (.7); call with B. Butterfield regarding
             first day order markups (.2).
28-May-20    Call with B. Butterfield regarding first day motions     Selick, Allison                    1.70            1,207.00
             issues list (.1); draft correspondence to
             professionals regarding first day documents (.2);
             revise working group list for same (.3); call with
             Debtors regarding proposed final second day orders
             (.7); analyze wages PowerPoint (.3); correspond
             with E. Richards and B. Butterfield regarding same
             (.1).
28-May-20    Call with Debtors regarding proposed final second        Smithline, Ruti                    0.70             840.00
             day orders.
29-May-20    Analyze comments from A&M team regarding                 Butterfield, Benjamin              3.50            3,080.00
             operational first day motions (.7); revise issues list
             regarding changes to first day orders and related
             diligence (2.2); call with E. Richards regarding
             same (.2); revise proposed orders (.3); revise issues
             list regarding same (.1).




                                                              34
       20-11133-mg      Doc 642        Filed 07/29/20 Entered 07/29/20 17:37:41                       Main Document
                                                   Pg 49 of 62



Matter Number: 020873-0000001                                                             Invoice Number: 5929951
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                            Invoice Date: July 24, 2020

Date         Services                                                Timekeeper                      Hours               Value
29-May-20    Analyze proposed revisions to second day orders         Goren, Todd M.                     2.20            2,695.00
             (.9); call with M. Greenberg (A&M) regarding tax
             motion (.2); follow-up correspondence with internal
             working group regarding same (.2); analyze CMO
             and notice of motion (.4); correspond with counsel
             to Puma regarding fuel suppliers motion (.2);
             analyze proposed amended order regarding same
             (.3).
29-May-20    Analyze and comment on draft issues list with           Richards, Erica J.                 0.60             597.00
             respect to first day motions (.4); call with B.
             Butterfield regarding same (.2).
29-May-20    Correspond with A. Aguirre and T. Goren                 Selick, Allison                    0.20             142.00
             regarding tax motion (.1); correspond with B.
             Butterfield and A. Gonzalez (A&M) regarding first
             day orders (.1).
30-May-20    Analyze status of first day issues list.                Richards, Erica J.                 0.10              99.50
30-May-20    Correspond with B. Butterfield to Committee             Selick, Allison                    0.30             213.00
             regarding first day issues list (.1); correspond with
             B. Butterfield regarding same (.2).
31-May-20    Call with A&M team regarding changes to first day       Butterfield, Benjamin              0.20             176.00
             orders and related diligence.
01-Jun-20    Revise issues list for Milbank regarding Committee      Butterfield, Benjamin              2.60            2,288.00
             comments to first day orders (.3); revise proposed
             first day orders in response to Committee member
             comments (1.1); correspond with internal working
             group regarding same (.4); analyze revised first day
             orders (.6); correspond with A. Selick regarding
             same (.2).
01-Jun-20    Revise issues list for Debtors regarding first day      Goren, Todd M.                     1.50            1,837.50
             motions (.4); analyze proposed markups of orders
             (.7); call with creditor regarding rejection
             procedures motion (.2); analyze proposed markup
             of same (.2).
01-Jun-20    Analyze and comment on draft issues list (.1);          Richards, Erica J.                 0.80             796.00
             revise proposed markups of first day orders (.5);
             call with creditor regarding lease rejection
             procedures motion (.2).




                                                               35
       20-11133-mg      Doc 642       Filed 07/29/20 Entered 07/29/20 17:37:41                          Main Document
                                                  Pg 50 of 62



Matter Number: 020873-0000001                                                               Invoice Number: 5929951
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                              Invoice Date: July 24, 2020

Date         Services                                                  Timekeeper                      Hours               Value
01-Jun-20    Correspond with J. Clarke (A&M) (.1) and E.               Selick, Allison                    3.20            2,272.00
             Richards (.1) regarding OCP order; correspond with
             J. Gilbert (Jefferies) and B. Butterfield regarding
             same (.1); draft first day issues list (.4); correspond
             with internal working group regarding same (.2);
             revise same to reflect comments of internal working
             group and Committee (.5); revise markup of first
             day orders (1.3); correspond with B. Butterfield
             regarding same (.2); correspond with P. Milender
             (Milbank) regarding same (.1); correspond with P.
             Milender (Milbank) regarding cash balances (.1);
             correspond with B. Butterfield and S. Waschitz
             (A&M) regarding same (.1).
02-Jun-20    Revise first day order issues list (.4); calls with T.    Butterfield, Benjamin              6.30            5,544.00
             Goren regarding revisions to first day orders (.7);
             calls with A&M team regarding revisions to first
             day orders (.6); call with E. Richards regarding
             revisions to first day orders (.3); call with P.
             Milender (Milbank) regarding revisions to first day
             orders (.3); draft settlement proposal regarding
             outstanding issues with first day proposed final
             orders (.8); analyze Debtors' revisions to first day
             orders (1.2); revise issues list regarding same (1.1);
             revise first day proposed final orders (.9).
02-Jun-20    Analyze updated first day orders from Debtors (.6);       Goren, Todd M.                     1.60            1,960.00
             analyze chart regarding status of same (.3); calls
             with B. Butterfield regarding same (.7).
02-Jun-20    Analyze and further revise comments to claims             Richards, Erica J.                 1.00             995.00
             settlement procedures motion (.4); analyze
             Milbank's comments to first day issues list (.3); call
             with B. Butterfield regarding same (.3).
02-Jun-20    Correspond with internal working group regarding          Selick, Allison                    3.90            2,769.00
             rejection motion (.2); correspond with E. Richards
             regarding de minimis claim settlement procedures
             (.4); revise same (1.1); correspond with T. Goren
             regarding revised comments (.1); correspond with
             B. Butterfield and S. Waschitz (A&M) regarding
             markups of first day orders (.2); analyze draft
             response to Debtors' markup of first day orders (.2);
             correspond with P. Milender (Milbank) regarding
             same (.1); analyze first day declaration (1.6).




                                                              36
       20-11133-mg      Doc 642       Filed 07/29/20 Entered 07/29/20 17:37:41                        Main Document
                                                  Pg 51 of 62



Matter Number: 020873-0000001                                                             Invoice Number: 5929951
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                            Invoice Date: July 24, 2020

Date         Services                                                Timekeeper                      Hours               Value
03-Jun-20    Call with T. Goren and A&M regarding payments           Butterfield, Benjamin              5.20            4,576.00
             under wage order (.3); call with M. Greenberg
             (A&M) regarding revisions to first day orders (.4);
             call with T. Goren regarding updated drafts of
             second day orders (.3); revise first day order issues
             list (.3); revise settlement proposal regarding
             outstanding issues with first day proposed final
             orders (1.8); correspond with internal working
             group and A&M team regarding same (1.0); draft
             memorandum to Committee regarding resolution on
             first day motions issues list (1.1).
03-Jun-20    Analyze updated drafts of second day orders (.9);       Goren, Todd M.                     2.20            2,695.00
             call with B. Butterfield regarding same (.3);
             correspond with internal working group regarding
             further changes on same (.3); correspond with
             Milbank regarding same (.2); analyze materials
             regarding payments under wage order (.2); call with
             A&M and B. Butterfield regarding same (.3).
03-Jun-20    Analyze status of final first day orders.               Richards, Erica J.                 0.20             199.00
03-Jun-20    Correspond with B. Butterfield and P. Milender          Selick, Allison                    2.00            1,420.00
             (Milbank) regarding interline and clearinghouse
             motion (.1); correspond with B. Butterfield
             regarding A&M first day deck and diligence rights
             (.2); correspond with B. Butterfield, T. Goren and
             A. Gonzalez (A&M) regarding proposed resolution
             of same (.7); correspond with internal working
             group, Milbank and A&M regarding de minimis
             settlement procedures (.6); correspond with from P.
             Milender (Milbank) regarding insider prepayment
             clawback detail (.1); correspond with S. Waschitz
             (A&M) and B. Butterfield regarding wage
             payments (.1); analyze wages presentation from S.
             Waschitz (A&M) (.2).
04-Jun-20    Analyze Debtors' revisions to revised proposed          Butterfield, Benjamin              3.10            2,728.00
             orders (.6); correspond with internal working group
             regarding same and status of first day relief (.8);
             call with M. Greenberg (A&M) regarding revisions
             to cash management order (.4); correspond with
             pilots union regarding first day motions (.6);
             correspond with aircraft lessor regarding same (.3);
             correspond with internal working group regarding
             same (.4).
04-Jun-20    Call with Debtors regarding pre-petition incentive      Goren, Todd M.                     2.00            2,450.00
             and retention programs (.5); revise updated wages
             order (.4); correspond with B. Butterfield regarding
             same (.3); analyze updated first day orders (.4);
             correspond with Committee regarding same (.2);
             correspond with pilots regarding wages order (.2).
04-Jun-20    Analyze status and modification to first day orders.    Richards, Erica J.                 0.50             497.50

                                                            37
       20-11133-mg      Doc 642       Filed 07/29/20 Entered 07/29/20 17:37:41                      Main Document
                                                  Pg 52 of 62



Matter Number: 020873-0000001                                                           Invoice Number: 5929951
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                          Invoice Date: July 24, 2020

Date         Services                                                Timekeeper                    Hours               Value
04-Jun-20    Call with Debtors regarding incentive programs          Selick, Allison                  4.90            3,479.00
             (.5); draft statement in support of first day motions
             (1.6); correspond with B. Miller and B. Butterfield
             regarding aircraft rejection motion (.1) and surety
             bonding program (.1); correspond with S. Waschitz
             (A&M) and M. Greenberg (A&M) regarding de
             minimis settlement procedures (.2); analyze U.S.
             Trustee's objections to Ropes and Gray retention
             and wages motion (.9); draft summary to
             Committee regarding same (.4); correspond with
             internal working group regarding same (.6);
             correspond with B. Butterfield regarding revised
             draft first day orders (.2); correspond with B.
             Butterfield and internal working group regarding
             labor issue (.3).
05-Jun-20    Call with B. Parlin (SMBC) regarding aircraft           Butterfield, Benjamin            5.20            4,576.00
             rejection motion (.2); call with T. Goren regarding
             same (.1); correspond with internal working group
             (.1) and Alton (.1) regarding same; correspond with
             Committee advisors regarding same (.2); call with
             M. Greenberg (A&M) regarding revisions to cash
             management order (.3); call with pilots union, B.
             Miller and A. Aguirre regarding same (.8); revise
             cash management order per comments from A&M
             (.3); correspond with Debtors' counsel regarding
             same (.1); revise Committee statement in support of
             first day orders (3.0).
05-Jun-20    Analyze U.S. Trustee's objection to wages order         Goren, Todd M.                   1.10            1,347.50
             (.3); correspond with internal working group and
             Committee regarding same (.3); analyze draft
             statement regarding first day orders (.4); call with
             B. Butterfield regarding aircraft rejection motion
             (.1).
05-Jun-20    Analyze Committee statement regarding resolution        Miller, Brett H.                 0.80            1,200.00
             of issues in first day motions.
05-Jun-20    Correspond with B. Butterfield regarding OCP            Selick, Allison                  0.50             355.00
             order (.1); correspond with M. Greenberg (A&M)
             regarding settlement procedures motion (.1);
             correspond with B. Butterfield, P. Milender
             (Milbank) and M. Greenberg (A&M) regarding first
             day orders (.1); correspond with B. Miller and B.
             Butterfield regarding Committee's statement in
             response to first day orders (.1); correspond with B.
             Butterfield and A&M team regarding aircraft
             rejection order (.1).
06-Jun-20    Correspond with B. Butterfield regarding lessor         Selick, Allison                  0.10              71.00
             response to rejection of aircraft leases.




                                                             38
       20-11133-mg      Doc 642       Filed 07/29/20 Entered 07/29/20 17:37:41                        Main Document
                                                  Pg 53 of 62



Matter Number: 020873-0000001                                                             Invoice Number: 5929951
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                            Invoice Date: July 24, 2020

Date         Services                                                Timekeeper                      Hours               Value
08-Jun-20    Further revise statement regarding revisions to first   Butterfield, Benjamin              0.50             440.00
             day orders (.3); correspond with Committee
             members regarding same (.2).
08-Jun-20    Revise statement regarding first day orders (.4);       Goren, Todd M.                     0.70             857.50
             correspond with internal working group and
             Committee regarding same (.3).
08-Jun-20    Analyze draft Debtors' response to U.S. Trustee's       Richards, Erica J.                 0.30             298.50
             objection to wages motion.
08-Jun-20    Draft table summarizing status of second day relief     Selick, Allison                    0.80             568.00
             (.4); analyze CNO regarding first day motions (.1);
             correspond with P. Milender (Milbank) and B.
             Butterfield regarding same (.1); correspond with T.
             Goren and B. Butterfield regarding Committee's
             statement regarding first day motions (.2).
09-Jun-20    Draft summary of Debtors' reply to U.S. Trustee's       Butterfield, Benjamin              0.90             792.00
             objection regarding wages motion (.6); finalize
             statement regarding revisions to first day orders
             (.3).
09-Jun-20    Analyze Debtors' reply and supporting declaration       Goren, Todd M.                     0.90            1,102.50
             regarding wages motion (.7); analyze summary of
             same (.2).
09-Jun-20    File Committee's statement regarding first day and      Guido, Laura                       0.40             160.00
             second day motions (.2); serve same upon
             2002/master service list with courtesy copies to
             Chambers (.2).
09-Jun-20    Analyze Committee statement regarding resolution        Miller, Brett H.                   1.40            2,100.00
             of issues in first day motions.
09-Jun-20    Analyze Debtors' responses in support of first day      Richards, Erica J.                 0.30             298.50
             motions.
09-Jun-20    Correspond with P. Milender (Milbank) and               Selick, Allison                    0.70             497.00
             internal working group regarding wages motion
             reply exhibits (.2); correspond with B. Butterfield
             and S. Waschitz (A&M) regarding same (.1);
             correspond with B. Butterfield and T. Goren
             regarding statement in support of first days (.1);
             analyze summary from B. Butterfield regarding
             Debtors' response to U.S. Trustee's objection to
             wages motion (.3).
12-Jun-20    Correspond with Milbank and internal working            Butterfield, Benjamin              0.30             264.00
             group regarding revisions to wages order (.1);
             correspond with Committee members regarding
             same (.2).
12-Jun-20    Analyze proposed changes to wage order.                 Goren, Todd M.                     0.20             245.00
12-Jun-20    Prepare and file affidavit of service for Committee's   Guido, Laura                       0.30             120.00
             statement regarding first and second day motions.
12-Jun-20    Analyze revisions to employee wages order.              Miller, Brett H.                   0.40             600.00


                                                             39
       20-11133-mg      Doc 642       Filed 07/29/20 Entered 07/29/20 17:37:41                      Main Document
                                                  Pg 54 of 62



Matter Number: 020873-0000001                                                           Invoice Number: 5929951
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                          Invoice Date: July 24, 2020

Date         Services                                                 Timekeeper                   Hours              Value
12-Jun-20    Correspond with B. Butterfield and B. Miller             Selick, Allison                 0.20            142.00
             regarding wages order (.1); correspond with P.
             Milender (Milbank) regarding same (.1).
15-Jun-20    Analyze status of negotiations with U.S. Trustee         Butterfield, Benjamin           0.50            440.00
             regarding wages order.
15-Jun-20    Correspond with P. Milender (Milbank) and B.             Selick, Allison                 0.20            142.00
             Butterfield regarding revised wages order (.1);
             correspond with internal working group regarding
             same (.1).
16-Jun-20    Correspond with internal working group regarding         Butterfield, Benjamin           0.30            264.00
             status of negotiations with U.S. Trustee regarding
             wages order.
16-Jun-20    Analyze updated draft wages order.                       Goren, Todd M.                  0.20            245.00
16-Jun-20    Analyze declaration in support of wages motion           Selick, Allison                 0.70            497.00
             (.2); correspond with internal working group
             regarding same (.4); correspond with P. Milender
             (Milbank) and B. Butterfield regarding hearing on
             wages motion (.1).
17-Jun-20    Correspond with L. Guido (.1) and B. Butterfield         Selick, Allison                 0.50            355.00
             (.2) regarding wages motion; analyze notice of
             adjournment of wages motion hearing (.1); analyze
             as-filed wages order (.1).
19-Jun-20    Correspond with P. Milender (Milbank) (.1) and           Selick, Allison                 0.80            568.00
             internal working group (.2) regarding cash
             management motion; correspond with W. Brown
             (FTI) regarding payment under tax motion (.1);
             analyze notice of presentment regarding collateral
             stipulations (.2); revise agenda to reflect same (.1);
             analyze order authorizing Debtors to redact reply to
             wages motion (.1).
20-Jun-20    Correspond with internal working group and A&M           Goren, Todd M.                  0.40            490.00
             team regarding proposed change to cash
             management order and proposed tax payment.
20-Jun-20    Correspond with B. Butterfield regarding payment         Selick, Allison                 0.10             71.00
             under tax motion.
22-Jun-20    Correspond with S. Waschitz (A&M) (.1) and B.            Selick, Allison                 0.60            426.00
             Miller (.1) regarding vendor payments; analyze
             vendor payment breakdown (.2); analyze amended
             OCP list (.2).
23-Jun-20    Correspond with B. Miller and T. Goren regarding         Selick, Allison                 0.40            284.00
             response to first day motions (.1); analyze ongoing
             diligence by A&M (.3).
25-Jun-20    Correspond with M. Greenberg (A&M) regarding             Selick, Allison                 0.20            142.00
             tax payment (.1); correspond with P. Milender
             (Milbank) regarding bank account balances under
             cash management order (.1).



                                                             40
       20-11133-mg          Doc 642       Filed 07/29/20 Entered 07/29/20 17:37:41                        Main Document
                                                      Pg 55 of 62



Matter Number: 020873-0000001                                                                 Invoice Number: 5929951
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                                Invoice Date: July 24, 2020

Date             Services                                                Timekeeper                      Hours                Value
29-Jun-20        Correspond with B. Miller (.1) and E. Richards (.1)     Selick, Allison                    0.20              142.00
                 regarding insurance issues.
Total: 025       First and Second Day Motions                                                              92.50            88,785.50

Claims Investigation
25-May-20        Correspond with B. Miller and R. Smithline              Selick, Allison                    0.10               71.00
                 regarding Kingsland complaint.
25-May-20        Analyze Debtors' filings in connection with             Smithline, Ruti                    1.80             2,160.00
                 developing strategy for investigation of potential
                 claims on behalf of Committee.
26-May-20        Analyze background materials to develop strategy        Smithline, Ruti                    1.80             2,160.00
                 for investigation of potential claims.
27-May-20        Analyze Debtors' filings and publicly available         Smithline, Ruti                    1.90             2,280.00
                 materials in connection with investigation of
                 potential claims on behalf of Committee.
28-May-20        Analyze materials provided by Debtors and public        Smithline, Ruti                    1.70             2,040.00
                 record regarding potential claims investigation.
29-May-20        Analyze background materials in connection with         Smithline, Ruti                    2.20             2,640.00
                 assessing potential claims.
01-Jun-20        Analyze background materials to assess validity of      Smithline, Ruti                    1.60             1,920.00
                 potential claims.
04-Jun-20        Correspond with B. Miller and R. Smithline              Selick, Allison                    0.10               71.00
                 regarding claims investigations.
24-Jun-20        Conduct legal research regarding potential claims       Smithline, Ruti                    1.70             2,040.00
                 related to misuse of corporate assets.
30-Jun-20        Call with R. Smithline regarding potential claims       Butterfield, Benjamin              0.40              352.00
                 investigation.
30-Jun-20        Correspond with B. Butterfield regarding potential      Smithline, Ruti                    2.00             2,400.00
                 claims for investigation (.3); conduct legal research
                 regarding potential claims-related misuse of
                 corporate assets (1.7).
Total: 026       Claims Investigation                                                                      15.30            18,134.00

Other Motions/Applications
24-May-20      Analyze Peru funding motion (.4); analyze and             Goren, Todd M.                     1.40             1,715.00
               revise response to same (.7); correspond with
               Debtors regarding same (.3).
24-May-20        Revise draft statement in response to Peru funding      Richards, Erica J.                 0.70              696.50
                 motion.
24-May-20        Revise draft statement in response to Peru funding      Selick, Allison                    1.60             1,136.00
                 motion (.8); correspond with internal working
                 group regarding same (.7); correspond with B.
                 Miller and E. Fleck (Milbank) regarding same (.1).




                                                                41
       20-11133-mg      Doc 642       Filed 07/29/20 Entered 07/29/20 17:37:41                        Main Document
                                                  Pg 56 of 62



Matter Number: 020873-0000001                                                             Invoice Number: 5929951
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                            Invoice Date: July 24, 2020

Date         Services                                                Timekeeper                      Hours               Value
25-May-20    Analyze response to Peru funding motion (.6);           Goren, Todd M.                     1.40            1,715.00
             correspond with Milbank regarding same (.3);
             correspond with internal working group and
             Committee regarding same (.5).
25-May-20    Prepare and file response to Peru funding motion        Guido, Laura                       0.70             280.00
             (.2); serve same (.2); correspond with A. Selick
             regarding same (.3).
25-May-20    Correspond with internal working group regarding        Selick, Allison                    1.90            1,349.00
             Peru funding motion (.5); correspond with E. Fleck
             (Milbank) and B. Miller regarding same (.2); revise
             draft response to Peru funding motion to reflect
             same (.2); correspond with internal working group
             regarding revised draft (.3); draft correspondence to
             Committee regarding same (.2); correspond with P.
             Milender (Milbank) regarding revised order (.1);
             correspond with L. Guido regarding service of
             same (.3); correspond with P. Milender (Milbank)
             regarding Peru financial situation (.1).
26-May-20    Analyze OCP and interim compensation orders (.3);       Butterfield, Benjamin              0.40             352.00
             correspond with A. Selick regarding same (.1).
26-May-20    Analyze rejection procedures motion (.4);               Goren, Todd M.                     0.60             735.00
             correspond with creditor regarding same (.2).
26-May-20    Correspond with L. Gretchko (Howard) regarding          Selick, Allison                    0.50             355.00
             assumption and rejection procedures (.1); draft
             document for conflict parties check (.3); correspond
             with B. Butterfield regarding OCP and interim
             compensation orders (.1).
27-May-20    Analyze and draft comments to OCP and interim           Selick, Allison                    1.70            1,207.00
             compensation motions (.9); correspond with B.
             Butterfield regarding same (.2); correspond with P.
             Milender (Milbank) regarding Peru obligations (.1);
             confer with P. Engel (Jefferies) regarding conflicts
             check (.1); draft list of conflict parties for C.
             Sodano (.2); correspond with E. Richards and C.
             Sodano regarding same (.2).
28-May-20    Analyze proposed comments to OCP and interim            Richards, Erica J.                 0.60             597.00
             compensation motions.
28-May-20    Revise markup of interim compensation procedures        Selick, Allison                    0.60             426.00
             order to reflect E. Richards' comments (.4);
             correspond with P. Milender (Milbank) regarding
             same (.2).
29-May-20    Analyze rejection motion and assumption/rejection       Butterfield, Benjamin              0.70             616.00
             procedures motion.
29-May-20    Analyze proposed changes to rejection procedures        Goren, Todd M.                     1.20            1,470.00
             order (.6); call with creditor regarding same (.3);
             call with Milbank and E. Richards regarding same
             and noticing (.3).


                                                             42
       20-11133-mg           Doc 642       Filed 07/29/20 Entered 07/29/20 17:37:41                         Main Document
                                                       Pg 57 of 62



Matter Number: 020873-0000001                                                                   Invoice Number: 5929951
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                                  Invoice Date: July 24, 2020

Date              Services                                                 Timekeeper                      Hours                Value
29-May-20         Prepare and file affidavit of service for statement on   Guido, Laura                       0.50              200.00
                  Peru funding motion.
29-May-20         Call with T. Goren and Milbank regarding rejection       Richards, Erica J.                 1.00              995.00
                  procedures orders and noticing (.3); analyze and
                  revise proposed markup of de minimis claims
                  settlement procedures (.7).
29-May-20         Analyze and revise Debtors' draft settlement             Selick, Allison                    1.20              852.00
                  procedures motion.
29-Jun-20         Analyze government fees motion (.1); correspond          Richards, Erica J.                 0.20              199.00
                  with B. Miller regarding same (.1).
29-Jun-20         Correspond with internal working group (.3) and P.       Selick, Allison                    2.60             1,846.00
                  Milender (Milbank) (.1) regarding government fees
                  motion; analyze motion to authorize alternative
                  service of process (1.1); correspond with
                  Committee regarding same (.2); correspond with B.
                  Butterfield regarding stay enforcement motion
                  memorandum (.3); analyze motion to file aircraft
                  stipulations under seal (.4); correspond with L.
                  Guido regarding same (.2).
30-Jun-20         Analyze government fee motion (.5); draft                Selick, Allison                    2.70             1,917.00
                  memorandum regarding same (.7); correspond with
                  B. Butterfield regarding same (.2); correspond with
                  P. Milender (Milbank) regarding motion (.2);
                  correspond with Jefferies and Alton teams
                  regarding fee letter (.1); analyze 9027 motion (.6);
                  correspond with internal working group and P.
                  Milender (Milbank) regarding same (.2);
                  correspond with B. Butterfield regarding
                  memorandum on stay enforcement motion (.1);
                  correspond with P. Milender (Milbank) regarding
                  USAV rejection motion (.1).
Total: 029        Other Motions/Applications                                                                 22.20            18,658.50

Time Entry Review
16-Jun-20       Call with A. Selick regarding review of time entries       Butterfield, Benjamin              0.30              264.00
                for compliance with U.S. Trustee's guidelines.
16-Jun-20         Analyze May fee statement (.8); calls with B.            Selick, Allison                    1.20              852.00
                  Butterfield (.3) and J. Bregman (.1) regarding same.
17-Jun-20         Analyze revised May fee statement (.9); correspond       Selick, Allison                    1.10              781.00
                  with B. Butterfield (.1) and J. Bregman (.1)
                  regarding same.
18-Jun-20         Revise May invoice for compliance with U.S.              Butterfield, Benjamin              1.00              880.00
                  Trustee's guidelines (.8); call with A. Selick
                  regarding same (.2).
18-Jun-20         Analyze revised May 2020 bill (.6); call with B.         Selick, Allison                    1.20              852.00
                  Butterfield regarding same (.2); revise same (.4).



                                                                   43
       20-11133-mg      Doc 642      Filed 07/29/20 Entered 07/29/20 17:37:41                     Main Document
                                                 Pg 58 of 62



Matter Number: 020873-0000001                                                         Invoice Number: 5929951
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                        Invoice Date: July 24, 2020

Date         Services                                               Timekeeper                   Hours                 Value
19-Jun-20    Revise May invoice for compliance with U.S.            Butterfield, Benjamin           0.20               176.00
             Trustee's guidelines.
19-Jun-20    Revise May 2020 bill (.5); correspond with B.          Selick, Allison                 0.70               497.00
             Butterfield (.1) and J. Bregman (.1) regarding same.
22-Jun-20    Correspond with J. Bregman (.1) and B. Butterfield     Selick, Allison                 1.10               781.00
             (.3) regarding May 2020 time entries; analyze
             further revised bill (.5); analyze interim
             compensation procedures (.2).
23-Jun-20    Correspond with J. Bregman and B. Butterfield          Selick, Allison                 0.10                71.00
             regarding May 2020 time entries.
24-Jun-20    Correspond with J. Bregman (.1) and B. Butterfield     Selick, Allison                 0.30               213.00
             (.1) regarding May 2020 timesheets; analyze further
             revised May 2020 timesheet (.1).
Total: 032   Time Entry Review                                                                      7.20              5,367.00



                                                                                            Current Fees            600,590.50




                                                           44
     20-11133-mg      Doc 642     Filed 07/29/20 Entered 07/29/20 17:37:41     Main Document
                                              Pg 59 of 62



Matter Number: 020873-0000001                                      Invoice Number: 5929951
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                     Invoice Date: July 24, 2020

                                          Timekeeper Summary

          No.    Timekeeper                           Rate        Hours                Value
         23902   Aguirre, Alexandra                1,050.00         7.10             7,455.00
         22793   Carbone, Anthony J.               1,600.00         1.00             1,600.00
         23905   Delgado, Juan Manuel              1,050.00         1.30             1,365.00
         14140   Goren, Todd M.                    1,225.00        76.10            93,222.50
         14117   Miller, Brett H.                  1,500.00        94.30           141,450.00
         11311   Smithline, Ruti                   1,200.00        31.80            38,160.00
         20018   Butterfield, Benjamin               880.00       117.40           103,312.00
         23986   Gardani, Ludovica                   540.00        28.70            15,498.00
         23534   Greer, Jocelyn Edith                810.00         7.80             6,318.00
         23952   Rodriguez, Roberto                  810.00        17.30            14,013.00
         24181   Selick, Allison                     710.00       183.10           130,001.00
         14078   Richards, Erica J.                  995.00        41.20            40,994.00
         17323   Damast, Craig A.                    990.00         1.10             1,089.00
         13849   Guido, Laura                        400.00        28.70            11,480.00
                 Client Accommodation - Time
                                                                                    (5,367.00)
                 Entry Review
                 TOTAL                                            636.90           600,590.50




                                                  45
      20-11133-mg      Doc 642      Filed 07/29/20 Entered 07/29/20 17:37:41     Main Document
                                                Pg 60 of 62



Matter Number: 020873-0000001                                        Invoice Number: 5929951
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                       Invoice Date: July 24, 2020


                                             Task Code Summary

Task Code   Description                                                         Hours                 Value
003         Assumption and Rejection of Leases and Contracts                      5.30               4,739.00
005         Budgeting (Case)                                                      6.70               6,428.00
006         Business Operations                                                  22.00              14,676.50
007         Case Administration                                                  67.10              55,110.00
009         Corporate Governance and Board Matters                               27.80              24,235.50
010         Employee Benefits and Pensions                                       24.20              21,969.00
011         Employment and Fee Applications                                     109.40              95,242.50
013         Financing and Cash Collateral                                        23.70              31,522.00
014         Other Litigation                                                     39.20              35,026.50
015         Meetings and Communications with Creditors                          131.30             145,617.50
019         Relief from Stay and Adequate Protection                              3.30               2,661.00
021         Tax                                                                   6.60               7,366.00
023         Discovery                                                             1.30               1,010.00
024         Hearings                                                             31.80              29,409.00
025         First and Second Day Motions                                         92.50              88,785.50
026         Claims Investigation                                                 15.30              18,134.00
029         Other Motions/Applications                                           22.20              18,658.50
032         Time Entry Review                                                     7.20               5,367.00
            Client Accommodation - Time Entry Review                                                (5,367.00)
            TOTAL                                                               636.90             600,590.50




                                                         46
       20-11133-mg     Doc 642        Filed 07/29/20 Entered 07/29/20 17:37:41                      Main Document
                                                  Pg 61 of 62



Matter Number: 020873-0000001                                                          Invoice Number: 5929951
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                         Invoice Date: July 24, 2020


                                                Disbursement Detail

Date         Description                                                                                             Value
26-May-20    Court filing service, CourtSolutions, T. Goren, hearing (telephonic attendance), 5/26/20                 70.00
26-May-20    Court filing service, CourtSolutions, B. Miller, hearing (telephonic attendance), 5/26/20                70.00
26-May-20    Court filing service, CourtSolutions, A. Selick, hearing (telephonic attendance), 5/26/20                70.00

                                                                             Current Disbursements                   210.00




                                                            47
       20-11133-mg    Doc 642   Filed 07/29/20 Entered 07/29/20 17:37:41     Main Document
                                            Pg 62 of 62



Matter Number: 020873-0000001                                    Invoice Number: 5929951
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                   Invoice Date: July 24, 2020


                                        Invoice Summary
                                                                                               U.S.Dollars

Total Fees                                                                                     600,590.50
Total Disbursements                                                                                210.00
Total Amount Due                                                                               600,800.50




                                               48
